Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday 14 March 2002.
May I inform the House that I have taken the chair because Mr Cox is on his way back to Strasbourg from Great Britain, having travelled there earlier today to pay his respects to the royal family on the occasion of the death of the Queen Mother.
We shall be observing a minute's silence in memory of the Queen Mother tomorrow.
Ladies and gentlemen, a tragic incident took place in the town of Nanterre in France on the night of Tuesday 26 March. An armed man gunned down members of the municipal council during a council meeting, leaving eight councillors dead and fourteen very seriously wounded.
May I express my deepest condolences and sympathy on behalf of the European Parliament to the town of Nanterre, to the municipal council and to the victims' families. I should also like to praise the courage of the members of the council who managed to overpower the intruder.
Elsewhere, Juán Priede Pérez, the only Socialist councillor in the village of Orio in the Basque country, was murdered by two terrorists on 21 March. The House sent its condolences and sympathy to Mr Priede's family and to the Chairman of the Spanish Socialist party the very same day. We also sent a message of support to the Spanish authorities. In murdering Juán Priede Pérez, the terrorists demonstrated yet again that they deny not only the right to life but, in this case, the right to life of a man who had dedicated himself to the welfare of his fellow citizens. They even deny the right to attend local political events and the right to exercise democratic rights.
Ladies and gentlemen, I invite you to join me in a minute's silence for these two incidents.
(?he House rose and observed a minute's silence)
Mr President, I know that a resolution is going to be adopted on the problem of Israel and Palestine during this sitting, but I believe we cannot start it without remembering that there have been 200 murders in Palestinian territory and that the Palestinian people are being humiliated by the army of a State.
I therefore believe that we need this sitting to begin also...
(The President cut the speaker off)
Mr Nogueira Román, may I ask you to repeat your comment when we get to the debate on the Middle East.
Mr President, on a point of order, I should like, through you, to thank President Cox for his visit to the UK today. In that context, on behalf of the PPE-DE Group, may I say that a number of my British colleagues wish to participate at least in some way in the occasion of the state funeral of the Queen Mother tomorrow. That is to take place at 12.30 p.m. I have raised the matter in my group, which supports my request, that the vote tomorrow might be brought forward to 11.30 a.m. so that all British Members who wish to can at least watch the state funeral at 12.30 p.m.
Mr President, I would like to thank you for the comments you made earlier and to say briefly to the House and to the citizens who are listening, that when terrorists become madmen and when madmen become terrorists and kill Members of Parliament, at a time when civilians are the target of increasingly ruthless attacks which seek to eliminate politicians and MPs, it is worthwhile recalling that these people, these MPs, are showing utmost courage to protect the public good.
Mr President, I would like, respectfully, to point out that, very often, when we rise and observe a minute's silence, the people in the public gallery remain comfortably in their seats. Considering that those people are European citizens too, I feel that they should also rise and observe a minute's silence with us.
Mr President, on a point of order, in connection with the point raised by Mr Evans, I too would like to thank President Cox for his visit to London today to pay his respects on behalf of the European Parliament on the occasion of the death of the Queen Mother. I hope that the Conference of Presidents can give positive consideration to the request made by Mr Evans that the votes be brought forward tomorrow morning, so as to enable those British Members, and other Members, who may want to watch the funeral on television to do so.
Thank you, Mr Murphy.
The draft agenda, as finalised by the Conference of Presidents of the political groups at its meeting on 4 April, has been distributed in accordance with Rule 110.
Tuesday:
The Group of the Party of European Socialists has asked for the vote on the joint debate of the six discharge reports of the Committee on Budgetary Control to be held at noon on Wednesday.
The Chairman of the Group of the Party of European Socialists, Mr Barón Crespo, who tabled the request for the vote to be moved, has the floor.
Mr President, the postponement of the debate is proposed specifically in relation to the Morgan report referring to the other institutions. But of course the discharge is a joint vote. And the reason is that the Council has to take a step forward in relation to Parliament on the specific issue of the implementation of the foreign and security policy and its monitoring.
The Council has a positive attitude and it has to respond to the Commission tomorrow. We believe that it is important to take this step and that to postpone the debate until Wednesday would help us to assess this positive attitude on the part of the Council. We have therefore requested this postponement which, furthermore, will help to make tomorrow's voting time shorter.
Mr Barón Crespo, if I may be so bold, I shall take your intervention as being in favour of moving the vote to noon on Wednesday.
No one wishes to speak against.
(Parliament approved the proposal)
Tuesday:
As regards the Council and Commission statements on the situation in the Middle East, which are scheduled as the first item on Wednesday, the High Representative for foreign policy, Mr Solana, has informed us that he can attend Parliament to give his statement after 5 p.m. on Tuesday.
As this is the case, the agenda for Tuesday afternoon could be scheduled as follows: joint debate on defence and arms from 3 p.m. to 5 p.m., joint debate on the situation in the Middle East, with statements by Mr Solana and the Commission from 5 p.m. to 7 p.m.
I should inform the House that, if this change is accepted, the debate on the situation in the Middle East will replace Question Time to the Commission.
Mr President, ladies and gentlemen, our group supports the proposal to timetable Mr Solana's statement for 5 p.m. tomorrow, and to combine it with a debate, so that the time from 5 p.m. to 7 p.m. would then be available for it. Members must also be aware of the fact - which we must view sympathetically - that Mr Solana cannot be here on Wednesday, as he will be on his way to meet the American Secretary of State in Madrid. We in Parliament have to accept this reason for his absence.
I have, though, one request, and would be grateful if other groups could join me in making it. I am, in particular, addressing Mr Barón Crespo, as I do not want to place conditions on our agreement to defer the vote on budgetary control. We have, though, accepted your argument, and I ask you to accept, when we prepare a resolution on the Middle East, that the vote be held on Thursday rather than on Wednesday. Our group is not actually in favour of a resolution, but the Conference of Presidents took the contrary view that there should be one. As democrats, we accept that.
We will also be joining in the negotiation of a resolution, although we already had a very sound resolution in the last part-session, and will be playing our part as the ground-rules of Parliament require. If, though, negotiations take place on Wednesday in Madrid between the European Union - represented by Mr Solana and Mr Piquet - on the one hand and Secretary of State Powell on the other, it must be possible for the results of their discussions to find their way into the text along with everything else. That will probably not be that straightforward in procedural terms, but the groups here should in any case be able to comment verbally on what comes out of Madrid.
It is, then, my urgent request that we should not vote on the text of the resolution on Wednesday - that would in any case be too late for the talks in Madrid - but should vote on Thursday, when the results from Madrid will be known. I should be grateful if you could agree to that, for we too are accommodating when you bring to this House matters in which you have a justifiable interest.
Mr President, please allow me to correct Mr Poettering on some of his information.
There will not be a bilateral meeting between Europe and the United States on Wednesday in Madrid, but rather a summit chaired by the President-in-Office of the Council - Mr Aznar, a political colleague of yours - which will be attended by the Secretary-General of the United Nations, Mr Kofi Annan, who is currently in Madrid, the Russian Minister for Foreign Affairs, Mr Ivanov, Mr Powell, Mr Piqué and Mr Solana.
This summit will be dealing with a matter that this House has already voted on. We believe it is very important that everybody should be there, including, if possible, a representative of the Arab League, but that is yet to be confirmed. Therefore, the summit in Madrid on Wednesday is of particular importance. I am not going to go into the debate we are holding tomorrow, but I believe it is important and essential that Parliament can speak with a strong voice in defence of the role of Europe and try to offer a glimmer of light and a degree of hope during these tragic times. I therefore believe it would be politically timely for a resolution to arrive at the Madrid Summit alive and kicking, which is perfectly feasible.
Furthermore, in its Standing Committee of 6 April, the Parliamentary Assembly of NATO, which is not known for its Socialist tendencies, tabled a resolution which I believe is in accordance with what we ourselves would propose. I believe and hope that we can achieve a resolution along similar lines. I am referring to something very dear to the PPE-DE Group, the Parliamentary Assembly of NATO. Therefore, I insist that, in accordance with the philosophy of President Cox, who is not here at the moment, but would advocate this, it is essential to keep up with events and therefore I believe it is especially timely that we should vote on Wednesday and that the result of the vote should be known in time for Madrid.
Mr President, we should not lightly move Question Time to the Commission. It is all very well to play high politics in this House but to many of our Members Question Time to the Commission is extremely important. Indeed, much of our work of scrutinising of the Commission is done through Question Time.
I accept the case on this occasion, since we wish to have representatives of the Council and the Commission present for the debate. However, I would appeal to my colleagues in the other groups that we do not make a habit of moving Question Time to the Commission. It is an important part of our work.
Our view on the question of the vote is that we are in a very fast-moving situation. We will certainly know more by Thursday than we will by Wednesday. There is a good case on this occasion for taking that vote on Thursday lunchtime and not on Wednesday.
Mr Watson, may I assure you that your comments on the matter of Question Time to the Commission have been noted.
Mr President, I have just returned from Jerusalem and Ramallah and I would, above all, like to support the principle of tomorrow's debate, whether or not Question Time to the Commission has to be moved, although this is also an important part of our proceedings.
This debate must be held in the presence of Mr Solana. My group and myself believe it is crucially important that the substance of our joint resolution provides a response to the unacceptably dismissive act of the Israeli Government with regard to Mr Solana and Mr Piqué, the representatives of the European Union, in other words. It is of secondary importance whether the vote takes place on Wednesday or Thursday. If I have to choose, I would prefer to take the vote on Wednesday for the reasons given by Mr Barón Crespo. But the main thing is that our position is unambiguous and is independent of the compromise reached and statements issued in Madrid.
Mr President, I will be very brief for I fully agree with what Chairman Wurtz has just said. I would especially like to stress how important it is - and I am addressing Chairman Barón Crespo and Chairman Poettering, in particular - that, this time, Parliament adopts a resolution which is absolutely unambiguous. I feel that we, at least, have all the tools necessary to be able to speak with one voice and that it is important that we do so. My group would also prefer the vote on the resolution to take place on Wednesday, as Chairman Wurtz has suggested.
Mr President, although, like the vast majority of this House, I naturally regard the tragic problem of the Middle East to be an absolute priority, as Vice-President responsible for Questions to the Commission and the Council and on behalf of all those who have asked and wish to verify what the Commission's position is, I would like to add my voice to what the Chairman of the Liberal Group, Mr Watson, has just said.
We cannot cancel Questions to the Commission. Change the time, find the right solution, but Question Time cannot be treated as a joker which, according to the Commission or the Council's ability to come here, can be thrown away by Parliament. It seems to me to show a lack of respect to cancel these events and I trust in you and the House to maintain Question Time, even if we hold it at another time.
Mr Puerta, may I assure you that there is no intention of losing Question Time to the Commission. It is just that there is a problem in this particular instance which I think we all understand. Nonetheless, your comments have been noted, as were Mr Watson's.
Mr President, as this is the first time you have been in this situation, my reproach is not directed at you; in recent years, though, I have known many Vice-Presidents of this House who said in discussions of this sort on the issue of Question Time that they would endeavour to ensure that it did not happen again and that it was an exception. It is, though, increasingly becoming the rule. I can give you statistical evidence that this is a fact and so I ask you as a matter of urgency to put Question Time back at an hour when it is absolutely certain that it can take place. It used to be held at the beginning of the Tuesday evening sitting and was always on time. It has regularly been wrecked, every other or every third time, since being moved to the afternoon. Nowadays we are regularly stopping at 5.30 p.m. on Thursday through apparently not having anything to discuss until 6.30 or 7 p.m. We do not sit on Fridays, yet we do not have time for Members to exercise their elementary right, guaranteed by the Treaties, to ask questions. This is absolutely unacceptable, and I am asking not only that this be changed, but also for the restoration, as soon as possible, of the Question Time with Commissioner Busquin and others, which many of us have carefully prepared for. We do not want to be sent written answers drafted by civil servants, but to be able to ask supplementary questions, as is the custom in parliaments.
Mr Posselt, as I explained earlier, we are in a very difficult situation in this particular instance. Your comments have been noted and I can assure you that there is no intention of doing away with Question Time.
We shall now proceed with two votes:
The first is on whether we agree to hold the debate on the Middle East on Tuesday, as stated earlier.
(Parliament gave its assent)
The second vote is on whether to hold the vote on the motions in question on Wednesday or Thursday.
(Parliament voted in favour of Wednesday)
Mr President, I would like you to clarify an earlier point. You said we would be losing Question Time, but are we also losing the Commission communication at 5.30 p.m.?
You are quite right, Mr Provan. We shall also lose the Commission communication at 5.30 p.m.
Wednesday:
I must remind you, now that we have taken these decisions, that the debate and the Council and Council communications on the Middle East will now be held on Tuesday afternoon.
I have a request from Mr Leinen for the debate to be held on Wednesday.
Mr President, extraordinary situations sometimes do call for extraordinary actions. I would have liked the President of the European Parliament, after the vote on Wednesday, to call for a lunchtime demonstration in support of peace in the Middle East. We have a wonderful atrium, which is at other times the venue for celebrations. We have a wonderful square in front of the building. All our aides, all our people here, would be able to join in. All we need is a microphone, and if that is too much of a problem, then I would do my bit to get one.
I believe that an extraordinary action of this kind would send a strong signal that Europe is not willing to accept this spiral of violence in the Middle East. Those were powerful images on Wednesday of all days, the most significant day for a peaceful solution in the Middle East. I ask you, with your colleagues in the Conference of Presidents, to give some thought to that.
Thank you very much for your comments, Mr Leinen, which I shall relay verbatim to the President of the European Parliament.
Thursday:
As far as the topical and urgent debate is concerned, we have received a request from the Group of the European People's Party (Christian Democrats) and European Democrats and from the Group of the Party of European Socialists for a new item entitled 'EU position for the next special session of the UN General Assembly on Children' to be added beneath the title 'Human Rights'.
(Parliament gave its assent)
Similarly, the Group of the European People's Party (Christian Democrats) and European Democrats and the Group of the Party of European Socialists have asked that the title of the fifth item be formulated as follows: 'Torrential rain in Tenerife and eastern Spain and climate change'.
(Parliament gave its assent)
That finalises the agenda.
Speeches on points of order
Mr President, on a point of order, perhaps the House would like to know that at the Joint Parliamentary Assembly held in Cape Town, which was ably co-chaired by Mrs Kinnock, we passed a very strong resolution. That is the good news.
The bad news is that under the new draconian laws which have been brought in by President Mugabe, the editor of the daily newspaper which printed the resolution, in full and accurately, has been threatened and charged with a USD 2 000 fine - or two years in prison if he does not pay it. He has declared that he would rather go to prison than not tell the truth.
Since this House is founded on freedom of speech, could the presidency write to Mr Mugabe and say that we would not expect any harm to come to this man and that we support freedom of speech.
Mr President, I naturally support what my colleague, Mr Corrie, has said. This would be the first application of the Access to Information Act recently adopted by the Parliament in Zimbabwe. We should not underestimate the seriousness of the threats to these journalists on The Daily News.
We should accordingly be very careful not to inflame the situation in any way. Therefore I would ask that we should perhaps consider writing to the Minister of Justice rather than to President Mugabe, and also that we should say that we are merely confirming the facts of what happened in Cape Town. In the current situation we do not want to say anything that does not sound neutral. I would just urge that we bear that in mind when the letter is sent.
Mr President, you mentioned that one person had been killed in the Basque country but, in fact, last week another person was killed by the Guardia Civil. His name was Joseba Andoni Urdaniz. You may have received incorrect information from the Spanish authorities. Two people were killed.
(The President cut off the speaker)
As you know, we held a minute's silence in memory of the victims of terrorism. Please let us respect the memory of the people we honoured.
Mr President, on a point of order, I want to make a complaint about my colleague, Mr Helmer. He produces an electronic newsletter called 'Straight Talking' and in that he has written what I consider to be a very serious insult to Mrs Nicole Fontaine. He describes her views as socialist verging on Marxist - which I think would come as a surprise to Mrs Fontaine, as well as to others in this House - but the most serious thing he says is that the title of her memoirs should be 'Mein Kampf'. That is a serious matter and I would like to invite Mr Helmer, through you, Mr President, either to apologise and retract these remarks, or alternatively to explain them.
Mr President, I thank Mrs Read for giving such a good plug to my electronic newsletter. If any colleagues wish to go on the circulation list, please let me know and I shall be happy to oblige them.
Mrs Fontaine gave a speech before the Lisbon Summit in which she criticised the evils of capitalism. I therefore feel entirely justified in describing those views as socialist verging on Marxist. The remark I made about Mrs Fontaine's book Mes combats was, as I recall, that humorists in Parliament had been saying that the German edition should be entitled 'Mein Kampf', which is, I believe, German for Mes combats. Thus, I was merely repeating gossip, which I feel I am entitled to do. I would say to Mrs Read, my regional colleague, that the issue of the speech which Mrs Fontaine made before the Lisbon Summit was aired in this Chamber nearly two years ago. So she is a little behind the times.
Mr President, I only wished to say that I sent a letter to Mr Cox last week to inform him about a disaster which struck the island of Tenerife, specifically the capital, Santa Cruz de Tenerife, where unfortunately, as well as the material damage, seven people lost their lives. I would be grateful if you could pass on our condolences to the Mayor of the city and I would also be grateful if on Thursday this House could support the motion for a resolution that some Canarian Members have tabled.
Mr President, the Council has requested that urgent procedure be applied when it comes to special restrictive measures aimed at certain persons in terms of what is referred to as the fight against terrorism. The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has an extra meeting this evening.
I hope that account will also be taken of the fact that some of us in the Confederal Group of the European United Left/Nordic Green Left have asked a number of victims of this terrorist legislation in the European Union to come here to the European Parliament on Wednesday, both for a press conference and a round-table conference. There are three of them: Swedish citizens who have ended up in a rat trap. This is a huge legal scandal, at least in my view and that of many others.
In this connection, I would also say how genuinely sorry I am that the Council is unwilling to be represented at this round-table conference. I think it is downright disgraceful, given that these are in actual fact people who are not in a position to defend themselves. They have not even been charged with any offence, yet all their financial assets have been frozen.
Mr President, may I inform the House that the international convention held in Nicosia on 5 and 6 March, to express solidarity with the Palestinian people and attended by 43 left-wing and other parties and organisations from 22 countries, adopted a resolution condemning Israel's all-out attack on the Palestinian people, the Palestinian Authority and the Palestinian leadership.
?his resolution also expressed solidarity with the peaceful forces of Israel and called on the international community, and the permanent members of the UN Security Council, the European Union and the Arab League in particular, to exert pressure on Israel to comply with both the recent and not so recent resolutions of the United Nations.
One wonders how Israel can engage in this sort of barbarianism against civilians, including children, while the powerful nations on earth stand by and do nothing.
One wonders where it finds the courage to beat up Greek Members of Parliament, deny entry to a Cyprus parliamentary delegation and even stop high-ranking European Union officials from meeting President Arafat.
One wonders why the European Union does not use the means at its disposal to stop Israeli aggression, why it does not take financial measures, why it does not stop arms exports to Israel.
Under these tragic circumstances, our failure to condemn Israel and our silence make us accessories to the crime of genocide of the Palestinian people and murderers of peace.
Mr President, I will just come back to Mrs Read's remark and Mr Helmer's statements. Mr Helmer obliges me to make a remark that I actually did not believe I would ever have to make. I speak as one who, in this House during Mrs Fontaine's term of office, was often harshly critical of her. I find myself now constrained to say that when Mr Helmer writes in his newsletter that Mrs Fontaine's statements bordered on Marxism or socialism, I must contradict him in the most emphatic terms. Nicole Fontaine deserves many things, but to associate her with Marxism or socialism is false. It is, Mr Helmer, as if one were to associate you with clever remarks. That would be just as erroneous.
I must say that we cannot allow Members or representatives of this House to be smeared in this way, for, alongside the facetious comment, the recommendation that a representative of Parliament should call her book 'Mein Kampf' equates her with historical parallels which make it unacceptable in any way whatever. I find that even in this House we have to be able to censure such a thing.
I will just ask the following of the ladies and gentlemen in the PPE-DE Group. This House envisages that politicians of the same political orientation join together in a group - how can the PPE-DE's people actually sit together with such a man in the same group?
Mr President, with reference to the Israeli-Palestinian question, I would like to draw your attention and that of the Members to the fact that our fellow Member, Mrs Morgantini, who went to the occupied territories with a delegation of members of the Italian parliament and Italian trade unionists, was seized and used as a human shield by the Israeli army. I am quite aware that the situation is extremely serious and that this might seem an insignificant incident, but I feel that such treatment of a woman who, in addition to being courageous, is a Member of our Parliament, must be condemned. I would be grateful to the President of this House if he could send a message to the Israeli Government, protesting at the treatment suffered by Mrs Morgantini.
Mr President, I am going to speak on the same subject as Mr Bigliardo but I have something different to say. I am sorry - as I believe we all are - that Mrs Morgantini has suffered such an experience, but not because she is a Member of the European Parliament but because she is a European citizen: in other words, I would be just as concerned for any other European citizen.
However, even before Mr Bigliardo spoke, I wanted to ask that, in tomorrow's debate on the events in Israel and Palestine, the Commission call upon all the European citizens who are not officials of the United Nations, NATO or the European Union to refrain from indulging in macabre tourism out of curiosity and false solidarity. Those who go to a land where there is a genuine war taking place do so completely at their own risk and peril and cannot hope to involve the international community. They do not need any of this sort of tourism down there: our solidarity must be displayed within our own towns and countries and in parliamentary chambers. Two or three delegations of left-wing members of the Italian parliament have been stopped at Tel Aviv airport and sent home again: they did no more than visit the inside of the airport, creating further disturbance and generating further concern. I do not think there is any need for this. I therefore ask the Commission to call explicitly on the European citizens not to indulge in this sort of tourism.
Mr President, I would just like to reply to Mr Schultz. He makes two points. The first point is a political point about Mrs Fontaine's attitude contained in her speech at Lisbon. There she made a speech attacking capitalism in very clear terms.
(The President cut off the speaker)
Mr Helmer, we have, I think, discussed the matter in detail. You have had a chance to express your views and the honourable Members have had a chance to form an opinion on certain matters. Let us not now enter into a whole debate. I think we have exhausted the subject.
Mr President, I would just like to make a brief observation, namely that the situation with Mr Helmer is one thing and the attack on another group is another matter. Firstly, anyone who is acquainted with the range of Europe's Social Democrats and their historical background over the past ten to fifteen years should not make statements about such diversity in the way that Mr Schulz just has. Secondly, there is no arguing about matters of taste, and on that we are once more in agreement.
Mr President, on a point of order, I am rising to ask you to contact the Colombian authorities and to ask them to clarify the situation and to guarantee the safety of two fully accredited human rights workers who are in the Bolivar province of Colombia under the aegis of the Corporation of Professional Community Services (Sembrar).
They are two EU citizens. One is an Irishman, Gearóid Ó Loinsigh, and the other is a German woman, Gudrun Christa Kern. They are two fully accredited human rights workers. They travelled to the region on 13 March to meet, by appointment, the board of management of the South Bolivar Agri-Mining Federation. They ran into considerable difficulties, initially with the fifth brigade of the national army there, and subsequently having their hotel ransacked. I am asking through the presidency of Parliament that you contact the Colombian authorities and ensure their safe passage to carry out the work they have been asked to do by the Irish Government and the Irish NGO, in the case of the Irishman, and I am sure the same applies to the German woman.
Mr President, I wish to follow on from what Mrs Doyle has said. Mr Gearóid Ó Loinsigh is a personal friend of mine and two years ago I travelled with him to Colombia. These people, who are working with a human rights organisation, were invited by the local farming and mining community to investigate human rights abuses in a particular area. As soon as they arrived in that area they were confronted by the army asking them why they were there, etc. Then they recommended that they stay in a specific hotel which was known to be frequented by death-squad personnel. Fortunately they did not stay there, but at midnight that night that very hotel was raided by death squads. Parliament has a duty to send a clear message to the Colombian authorities. This issue of death squads, of the paramilitaries, and of their backing by the Colombian authorities has to be addressed.
The UN office in Bogotá, which is co-financed by the EU, has on about 100 occasions issued recommendations to dismantle these paramilitaries. The Colombian authorities are basically doing nothing but paying lip-service to these recommendations. The UN and Amnesty International have both confirmed that paramilitaries are involved in about 75-80% of human rights violations in Colombia. It is about time that the Colombian authorities lived up to international norms, and Parliament should send a clear message that if anything happens to these two human rights workers then they will be held responsible.
Mr President, I understood your office had been notified of my intention to raise the matter regarding the Irish person, Gealóid Ó Loinsigh, who is on the run at the moment from right-wing paramilitaries. The reality, unfortunately, in Colombia at this stage is that many human rights workers, both EU citizens and nationals of Colombia too, are under threat from paramilitaries and indeed, in some cases, from state security forces. It has been reported that a young woman, Miss Blanca Valencia, has had to go into exile in Spain having received 50 death threats because of her work on behalf of the people of Colombia.
I feel the President of Parliament should raise this as a matter of urgency with the state authorities in Colombia and should look at whatever steps we can take as a Parliament to make the strongest possible protest. We should see what actions we can take in support of our protest. It is not acceptable that the citizens of Colombia and others who go there to assist in human rights investigations are either assassinated or work under the threat of assassination.
The next item is the debate on the report (?5-0047/2002) by Mr Deprez, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the draft Council decision concerning security in connection with football matches with an international dimension [12175/1/2001 - C5-0067/2002 - 2001/0824(CNS)].
Mr President, ladies and gentlemen, as you know, sport in general, and football in particular, occupy a very special position in society, both in defining behaviour and in the collective imagination. The crowds which regularly travel to big matches, and big international matches, in particular - as well as the number of television viewers - is quite simply staggering.
Professional football today is highly popular; it is a massive game, a massive spectacle and, it has to be said, a massive business. Too often, unfortunately, the big matches - and especially the big international matches - are also the stage on which unacceptable aggression, rioting and violence are acted out with scant regard for sporting principles or the respect due to persons and property.
Furthermore, no Member State totally escapes the risk of disturbances, even if some international matches are more sensitive than others and the supporters of some clubs or national teams are seemingly easier to control than others. It is precisely in order to more effectively prevent and control the risk of disturbances during international competitions that the Kingdom of Belgium took the initiative to put forward a proposal for a Council decision on which we are due to vote tomorrow.
Mr President, ladies and gentlemen, the draft decision is based on three observations. First of all, the number of football matches taking place at international level is currently increasing rapidly, such as the various European competitions, the European Championship and other tournaments, which, owing to the increase in the number of travelling supporters, entails greater risk of disturbances, or even violence, during competitions.
The second observation is, in order to prevent disturbances and to maintain law and order in connection with football matches is to have, first and foremost, it is essential to have an organised and efficient system for exchanging information regarding the risks that some matches present - and more specifically, certain types of supporters who travel to matches - and therefore, secondly, to improve coordination between the organisations responsible for security. In this respect, we must recognise that the current system of cooperation between police forces, based on non-binding agreements and ad hoc contacts fostered at each match, has demonstrated its weakness if not its inefficiency. It is also unreliable, slow and inconsistent.
Therefore, ladies and gentlemen, the draft decision proposes that each Member State formally establishes or designates a police-run national football information centre to act as a single, central and direct point of contact between the authorities and the police force of the Member States responsible for ensuring security at international football matches or competition with an international dimension. Each national football information centre must therefore have the necessary resources and qualified staff. It goes without saying that the operational needs are not the same in Finland, Austria, France, Germany, the United Kingdom or the Netherlands. The various national information points that are established or designated must therefore function as information exchange networks providing data of a general nature - such as the number of supporters travelling, high-risk groups, the presence of hard core groups - and personal data, in other words, supporters posing risks to law and order and security.
In adopting the proposed report, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs gave its approval to the broad guidelines of this proposal for a Council decision. It also approved 19 amendments, which all seek either to strengthen the operational nature of the network or, Mrs Buitenweg, to increase the protection of citizens when exchanging personal information.
If it adopts the report, the House will demonstrate its will to combat hooliganism more effectively and, in doing so, it will help professional football to confirm its main purpose, which is to provide enthusiastic supporters with a high standard of play, thus preventing a handful of savages from turning stadiums and host cities into training camps for rioters or battle grounds for rival gangs.
Mr President, Commissioner, ladies and gentlemen, I should like to start by congratulating Mr Deprez warmly on his report. It was not an easy task, because the Council continuously submitted updated versions. Despite this, he succeeded in presenting a sound report on this important matter in which citizens feel very closely involved.
I wholeheartedly endorse his proposal as long as it deals with the proper exchange of information and better coordination with the bodies that are responsible for security at football matches. It would certainly benefit efficiency if information were to be centralised within one establishment for each Member State, which could then act as a port of call for all those involved. This is essential, and works very well in the Netherlands, for example.
I should like to warn you, however, that the privacy and personal rights of the individual supporter may not be flouted in the process. Article 4(3) is of crucial importance. National and international legislation forms the basis for collecting, exchanging and using information. Acting against actual football violence should fall within the remit of the judiciary and not of sports bodies that organise football matches.
Controlling football vandalism, however, is not only a matter of more effective police action. In my view, it is far more important to change the mentality of the supporter. Sport and both professional and amateur football fulfil a broad, social function. Experts have ascertained that football-related violence originates, for example, in the pursuit of masculinity and status and the battle for territory. This must change, and clubs, supporters' associations and the players themselves clearly have a role to play in this. In addition, the UEFA has a major role. This organisation knows - as no other - the problems which can occur, through its close contacts with the national football bodies and extensive experience in organising football matches. I should like to call on them to cooperate. I should also like to urge the national information points to closely involve sports clubs, supporters' associations and the UEFA in its activities, so that these can be implemented as well and effectively as possible so as to enhance security at football matches with an international dimension.
Mr President, firstly I would like to respond on behalf of Mr Cashman who is a Socialist Group shadow on this report and cannot attend this evening. He would like to inform the House that the PSE Group welcomes this report and the measures in it intended to prevent the activities of hooligans and organised thugs at matches. We will, however, need to monitor the way these monitoring centres carry out their functions to ensure that the football community is fully engaged in the exchange of information. Most important of all is the need to ensure adequate resources both in financial and personnel terms. It would be wrong to raise expectations to a level which cannot be met. We can, of course, defeat hooliganism. The proposals indicate we have the will to do the job, but the resources must follow.
Then I would like to intervene personally in this debate. I too would like to add my support to Mr Deprez's report and its amendments, specifically, his amendment 10 calling for closer cooperation and an organised exchange of information. If the European network of national football information centres is to be effective, then we need to address the current weaknesses in the system of information exchange and ad hoc contacts.
On Friday, I visited the football intelligence unit in the Greater Manchester police service. Unfortunately, we have a wealth of experience and expertise in tackling football-related violence in my city. The assistant Chief Constable of Greater Manchester Police has read this report and he welcomes the initiative in the light of what he calls "different standards in dealing, for example, with Manchester United away fixtures and England away fixtures". On Friday the unit was preparing for two key matches on Saturday. One of those was Oldham versus Stoke City: the last time these two teams had met, known hooligans had rampaged through the town, wrecking property and attacking people. In the UK we have pro-active football legislation to deal with our hooligan problems. This allows us to impose banning orders; so, when a hundred of those fans arrived in Oldham, they were immediately arrested because they are banned from attending any matches. Those banning orders also apply to international matches.
The football intelligence unit has a sophisticated database of so-called 'football prominents', using the latest digital image technology to update and record cases. Let me tell you where the unit believes the EU information exchange system has to do better: 150 fans were deported from Charleroi in June 2000. Among those arriving in Manchester airport were Belgian nationals, some of whom may not have been involved in any hooliganism at all. Rounding up and deportation without prosecution does nothing to help the intelligence network on hooliganism. A list of, and report on, the deportees was then sent to the intelligence unit: very helpful as far as it went, but the report contained no information. Officers could not read it because it was not in English, and they could not act on it because the information did not allow for any further action due to prosecution or conviction. During Euro 1996, German fans arrived in Manchester. As a result of German data protection and privacy laws, no lists of known hooligans could be passed on to the local intelligence forces and the officers working in the unit therefore had no information accessible in a usable format to tackle the hooligans. So there is an issue here, Commissioner, in that we do need to standardise our information formats while recognising that there are different cultures on policing and information collection across the EU. Perhaps we need to consider some form of information protocol. This was the idea of my own football intelligence unit officers.
We need to deal with hooliganism pro-actively not re-actively. On the issue of cost, which is an amendment tabled by Mrs Sanders-Ten Holte, no doubt it would be useful to have a study on whether clubs should pay more for the policing of hooliganism. The difficulty is, however, who pays those costs after hours in cities where football hooligans are still engaged in activities.
In 2004 we will be hosting the final of the European championships at Old Trafford in Manchester. Our priority has to be to protect the law-abiding supporter and clamp down on hooligans who spoil the game. We need a practical, pro-active approach to information sharing for national monitoring centres. Their existence alone, Commissioner, will not guarantee the end of football hooliganism.
The proposal to set up a European network of permanent, national football information points, in other words, to enhance cooperation between the Member States where the enforcement of law and order in international football matches is concerned, is a Belgian initiative which is based on the experience gathered at Euro 2000, the European national teams championship, which, as you know, was organised jointly by Belgium and the Netherlands in June 2000. The proposal and report are sound, and the initiative is excellent in my view. I should, however, like to make two observations.
First of all, the proposal only applies, of course, to EU Member States. You may ask, what about the countries outside the European Union, many of whose clubs also take part in international competitions? Turkey, Romania and Croatia also play teams of the EU Member States. I hear you say that candidate countries will obviously need to adopt the acquis communautaire, and that is right. But that is not now nor in the immediate future. For some of them, that is not until 2004 at the earliest. And then, what about the others? What about the non-candidate countries? It may be possible to link up with the UEFA and with the national football unions, to find a way round this.
Secondly, greater involvement and cooperation by the clubs and supporters' associations is important to improve the climate and the quality. And I believe that specific efforts must be made in order to achieve this.
Mr President, ladies and gentlemen, major international football matches are the absolute high point for supporters; for law enforcers and local authorities, however, they are often expensive nightmares and, for the people living in the vicinity of sports stadiums, often a source of distress and a great deal of misery as a result of the damage caused to their front gardens, to cars, to pavement cafés etc. The list goes on.
This Council decision is first of all directed at a hard core which, so far, has been able to exploit the loopholes in the exchange of information between the different police services. The effective coordination of the exchange of information is therefore not an unnecessary luxury. However, let it be clear that this is, first and foremost, a preventive instrument which must allow for effective risk assessment.
Incidentally, Mr Deprez' report is very good. He managed to clarify the original text and also to tighten it up, by, inter alia, devoting more attention to the times before and after the games.
A well-oiled network of 'football' information points must be able to deploy forces in a targeted and effective manner. The international football competition takes up a great deal of energy and resources of the police services involved, resulting in the risk that other tasks may be carried out to a lower standard.
The key question surrounding instruments of this nature, however, is how the law-enforcing bodies themselves can be monitored. An almost self-evident first step in this is to inform the individuals involved about the fact that they have ended up in this database and to grant them access to this. A counter-argument could be that this could hamper the monitoring function of the police services and offer the people included on the database a tactical advantage. I, however, believe this to be a misapprehension about what actually happens.
This is not purely about a self-evident right, namely that of knowing whether or not you are included in a database. It is also about issuing a clear warning which also has a deterrent effect.
Madam President, ladies and gentlemen, speaking quite frankly, I can summon up but little enthusiasm for couch potatoes who sit in front of the telly or in a football stadium for ninety minutes watching a small round leather thing and about two dozen men in jerseys, leaving their seats in the meantime only to roar with enthusiasm, or wring their hands in shock.
It is not that, though, with which we are dealing here, for the protection of fundamental rights -which I believe to be threatened by this proposal - only makes sense if it applies to all the people in a State, and not only to those whose thoughts and actions enjoy the State's approval.
Within the so-called area of freedom, security and justice, the Deprez report aims at the actual gathering of more information on football hooligans. Over and over again during discussions on the proposal, the rapporteur disputed that this would, in the long term, entail travel bans, preventive custody and the infringement of fundamental rights, as no measures are envisaged over and above the collection of data.
I will take an example from the country in which I was elected in order to make clear how, in my view, it will certainly not, in the long term, remain just a matter of gathering data. In the Federal Republic of Germany, for example, there has already been a legal document, according to which hooligans who are allegedly equipped for violence may have their right to leave the country restricted. A year ago, though, that was used, not against hooligans, but against people who were equipped to demonstrate and wanted to travel to Genoa. Some of those who had originally voted for this law have since said in the media that this was far from being what they wanted. They had, they said, voted for the law at that time only on the presupposition that it really only applied to football hooligans, and not to people who wanted to express their political views.
I think this shows very well what can happen to documents of this sort. I would be surprised if this really were only about the gathering of data, for what is a database for if nothing is done with it afterwards? It is very easy to see through the political manoeuvre that lies behind it. A new target group - the hooligans - has been found, which is well suited to legitimising police measures in the eyes of the bourgeoisie, and thus measures are justified which very definitely restrict the protection of fundamental rights and which are then extended to other people. This, then, means in the long term that this will not just be a matter of gathering data, but that travel restrictions, preventive detention and so on will very definitely find their way into this 'fortress Europe' policy, which will then be applied to other groups.
If you want to give your approval to that, if that is your understanding of the area of freedom, security and justice, then you should indeed vote in favour of the Deprez report.
Mr President, the Council's initiative and Mr Deprez' report plug a huge gap in legislation to prevent and suppress hooliganism and violence at football matches, which have taken on explosive dimensions over recent years as a result of the Member States' failure to apply efficient measures.
Without doubt, the commercialisation of football and the profit motive are the prime cause of violent episodes at football matches. Brawls are no longer led by wild crowds of fans, they are led by organised mafias using fanaticism and violence to serve specific illegal purposes which have nothing to do with the love of sport. In short, it has been suggested that violence at football matches sells, it brings in a profit. Violence at football matches is organised and orchestrated nowadays, frequently using sport as a front for common crime, such as selling drugs and laundering dirty money, according to an investigation carried out in Britain.
Over recent years, various groups of hooligans have been making blatant use of new technology, mobile telephones and the Internet, to organise their activities and, of course, to mislead the police. This being the case, we cannot create a European area of freedom, security and justice unless we first create a network of information points and reinforce police and judicial cooperation between the 15 Member States in order to suppress violence at football matches.
Of course, the sports associations still have a crucial role to play in distancing themselves from hooliganism and teaching their fans the importance of friendly competition, collaboration, dialogue, respect for other people's differences and peaceful coexistence.
Finally, I should like to point out that the 2004 Olympic Games in Athens will be a important opportunity to revive the Olympic spirit and the ideals of the Olympic truce and peace, as an alternative political proposal to the mindset and culture of violence.
Mr President, I would also like to thank Mr Deprez, and indeed the Belgian State, for this excellent report and excellent initiative. It is true that the scourge of violence, often organised violence, has plagued international sport, particularly international football, for too long. We wholeheartedly support initiatives that are aimed at increasing cooperation between authorities in different Member States. They are a vital tool in the battle to keep sport clean and to keep it as it should be.
We like you to consider one small, but important, textual amendment. The proposed decision is flawed in one respect: it appears to assume that each Member State is represented by just one single national team. This is not so, as you well know. My own country, for example, is represented by an independent Scotland team, despite the fact that Scotland is, for the time being anyway, not an independent Member State. We have a long footballing pedigree and indeed the first international football match ever played was the game between Scotland and England in 1872. Scottish supporters - the so-called 'Tartan Army' which is tartan, but not an army - have for quite a few years now had an unparalleled reputation for good behaviour and good humour.
It is for this reason that I and my EFA colleagues have tabled three amendments to the Council text. They will not change the substance but they will give recognition to the distinctive footballing and indeed legal histories of Scotland, Wales, Northern Ireland and England. Do not speak about the national team, but about national teams. I see Mr Deprez accepts the point and I am most grateful to him for that.
Mr President, the fact that three speakers have taken the floor on behalf of the Group of the Greens/European Free Alliance is striking and, in my view, illustrates at least two points. Firstly that we, unlike Mrs Schröder, are very much interested in 22 men running in shorts after a ball. And secondly, that our group also wants to seriously address the problems surrounding these matches.
I too should like to bring one amendment to your attention which has already been touched upon by my fellow MEP, because I hope that you are still prepared to endorse it. It concerns the amendment which stipulates that, if data is stored about persons who constitute a danger to public order, these persons should be informed of the fact that their data has been recorded. This is a different situation from that in the case of criminals, for example. I can imagine that, in the case of criminals, it is not helpful if, while the investigations are still under way, they know that they are being pursued. In the case of persons who constitute a danger to public order, however, it has a very preventive effect. They know that they are being monitored. As a result, anyone who has been wrongly registered can be removed from this register, but it also acts as an effective deterrent, in fact. If people know that they are being watched, they will think twice before misbehaving again in this way. I hope you will be able to endorse Amendment No 22, nevertheless.
Madam President, ladies and gentlemen, the Commission considers this initiative on hooliganism to be an important one and one which, to some extent, illustrates the high level of cooperation already existing in this area. I might even say that this example will be a source of inspiration, which can be applied to other areas. Belgium's initiative is based on a detailed assessment of the European Football Championships of 2000, which has been supported and financed by the Commission's OISIN programme and in which the Commission participated. In our opinion, establishing national football information points and their close cooperation could be an effective means of predicting and combating outbreaks of hooliganism in football.
The main objective of the initiative is to enable Member States to exchange information on groups of football team supporters and on their trips to other countries, and even to be able to exchange information on whether these groups should be classified as peaceful or violent. The aim of this exchange of information is above all to help countries organising football matches to prevent potential outbreaks of violence and to guarantee the safety of all true lovers of this sport who wish to attend football matches.
The innovative aspect of this decision is that, in addition to enabling the existing exchange of information to continue, it is legally binding, which means that it is a step towards increasing legal security in the processing of this information. Since this involves the exchange of information on personal data, we must take great care over the way in which this is processed and safeguarded, considering above all that not only the rules of international law in force on the protection of privacy apply to these exchanges of information but that, in the opinion of the Commission, we should also incorporate this exchange of information into a legal instrument that regulates the protection of personal data in all matters pertaining to the third pillar, in other words, in all matters pertaining to judicial cooperation.
I wish to conclude by thanking Mr Deprez for being such a good sport in presenting this report and by giving my special thanks to Mr McCormick for the historical information about the first game of football being played in 1872 between Scotland and England, although I am sorry he did not tell us who won ?
Thank you, Commissioner Vitorino.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
The next item is a report (A5-0036/2002) by Mr Kirkhope, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the Kingdom of the Netherlands with a view to the adoption of a Council Decision setting up a European network of contact points in respect of persons responsible for genocide, crimes against humanity and war crimes [11658/2001 - C5-0499/2001 - 2001/0826 (CNS)].
Madam President, following on from Mr Deprez's excellent report, it seems to me rather tragic that I have to address this House on matters which frankly, here in the twenty-first century, we should not have to be debating, let alone dealing with: genocide, crimes against humanity and war crimes. Only a few short years ago, I was the UK minister responsible for legislation, setting up the appropriate mechanisms for dealing with war criminals from a past era. It is therefore particularly sad that we have a situation where there are still many extremely evil people in the world who behave in a manner which is totally unacceptable to all decent people who believe in democracy and the freedom of individuals, as I do.
I want to say a word or two about this report, because some people have commented that it is unnecessary to have a system of contact points in Europe to deal with these matters, that there is already plenty of cooperation at police level, for instance, and justice ministry level. Sadly, that is not the case. Although we had the statute for the International Criminal Court in July 1998, this is ultimately a matter which is still the prime responsibility of national governments and national criminal jurisdictions. The cooperation between national governments and national police enforcement authorities, for instance, is absolutely critical in bringing to book some of the rather more unpleasant people who we need to deal with, owing to the international and horrendous nature of their crimes.
I remember, as minister, speaking to my Polish opposite number, Mr Miller, - who, coincidentally, is now the Polish Prime Minister - about certain war criminals. Although Poland is not currently a member of the EU, but hopes to be before too long, it was clear that there was much work which still had to be done in an attempt to produce a more cooperative effect between the different law enforcement authorities.
One of the possibilities is, as my report suggests, to have contact points which are readily identifiable in the different nation states. Indeed, an amendment which we have tabled to the report makes it clear that we believe that we should not leave this as a vague proposition to be determined at some point in the future, but that it should be clearly the case that the contact points should be based in the police or justice departments of the Member States. That is the first point.
It is also important, as was noted in the previous debate, that we look at the latest methods and make sure that there is a coordination of those methods in bringing about the necessary prosecutions and convictions. The issue of data, for instance, is most important. There were concerns shown by some people about the privacy of individuals and the rights of defendants that might be effected by a duplication or by a different approach to data matters. I am trying, in this report, to bring about consistency. I am sure that Commissioner Vitorino would agree that we need to have more consistency in a cooperative effort. I do not agree with everything that happens on a European basis, but here we have a situation where there is a clear need for cooperation at a level at which we are consistent in our approach. We also need to have systems in place which can be easily recognised and easily transmitted between the nation states that are concerned.
Cooperation is the key to success. It is the key to success in the areas which Mr Deprez has spoken about. It is the key to success in the areas that I am proposing here. It is a necessary measure. This report underlines this need and, above all else, it shows the determination of all of us in the different states of Europe to get together to deal with the more unpleasant people who sadly still exist on this globe.
Madam President, this Dutch initiative is fundamentally to be welcomed. An initiative of this kind towards European cooperation in more effective prosecution of crime deserves support, especially when the crimes in question are as detestable as genocide, crimes against humanity and war crimes.
I aimed to keep the initiative on exchange of information among the contact points as simple as possible, something which the Germans and the Dutch supported in Council. That being so, I would have considered it right to refer, in Article 2(2) to the law on judicial assistance between Member States currently in force and laid down in bilateral and multilateral agreements. Whatever the rapporteur may think, such an agreement does indeed exist between all the Member States; it is the one that was adopted by the Council of Europe on 20 April 1959. Over and above that, there is a new judicial assistance agreement dated May 2000, which is adapted to more modern circumstances but has not yet been ratified by all the Member States. This new judicial assistance agreement would already represent a marked simplification, and would also make the creation of a new procedure superfluous. Now, the rapporteur was in agreement with the reference to the existing agreement, but was not willing to support the deletion of the procedure in Articles 3 to 6, which was to be newly introduced.
As I did not want to risk the committee adopting such a contradictory report, I finally refrained from submitting the amendments I have referred to, but I still have serious misgivings. Equally, though, I would like to emphasise that I see the creation of a European network of contact points as extraordinarily important. I also hope that the success of this network and of this important initiative will not be impaired by procedural disputes.
I congratulate Mr Kirkhope on his report.
Madam President, my group very much supports the report by Mr Kirkhope. It is very important in that it has not changed the spirit of the Dutch proposal, and we will be voting in favour of it.
The creation of networks or contact points in each Member State for war crimes is extremely important. It is important that there is contact with the police and judicial authorities in order to facilitate cooperation in the Member States in relation to war crimes. This is exemplified by current developments in international law, and in particular the success of the UN tribunals on the former Yugoslavia and on Rwanda in tracking down and prosecuting persons who have committed war crimes, crimes against humanity and genocide. This action is attracting more public interest and support than ever before.
There are cases where people who have committed crimes against humanity have more or less escaped unpunished - for example the Pinochet case - and there are other cases where a blind eye is turned to war crimes and to major international human rights abuses until the occasion arises when it is politically correct to challenge them. We have to challenge these abuses from the very beginning. It is important that this report is not aimed at establishing a central coordination department. The initiative basically leaves implementation up to the Member States, which must then supply information about the places that have been set up. The initiative also highlights one of the important problems, data protection, which can develop with the transfer of data and information. We also must never forget that data protection is an extremely important issue and it must not be left out of any of these debates.
Madam President, ladies and gentlemen, the Commission supports the Dutch proposal to create these contact points for crimes of genocide, because we feel that this is a reasonable proposal, which seeks to achieve a structure that is flexible rather than unwieldy. This proposal does not affect the existing legal mechanisms for judicial assistance, but represents an important additional measure in that it enables the Member States of the European Union to fulfil their obligations as laid down in the Statute of the International Criminal Court established in Rome by Convention in 1998 and which is ready to enter into force as soon as the necessary number of Member States ratifies it.
Cooperation in this field between the States of the European Union, on preventing this type of crime, has already been subject to a common position, issued by the Council on 11 June 2001. We therefore feel that the initiative by the Netherlands is part of a coherent and consistent approach to these particularly odious crimes on an international scale. The Commission agrees with the emphasis placed by the rapporteur, Mr Kirkhope, whom I should like to congratulate on his excellent report, on the need for this type of cooperation mechanism not to affect guarantees for the protection of personal data or to endanger the rights of those on trial to a defence. Common rules apply here, primarily the European Convention on Human Rights and the Council of Europe conventions on such matters, and this is another example of issues which, together with those on which Mr Deprez has drawn up a report, we are considering as the legal base for guaranteeing the protection of personal data in the field of judicial cooperation in the European Union.
Thank you, Commissioner Vitorino.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
The next item is a report (A5-0082/2002) by Mr Coelho, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council decision establishing a framework programme on the basis of Title VI of the Treaty on European Union - Police and judicial cooperation in criminal matters [COM(2001) 646 - C5-0694/2001 - 2001/0262(CNS)].
Madam President, Commissioner, ladies and gentlemen, I should like to begin by congratulating the Commission, in the person of Commissioner António Vitorino, on the excellent initiative that it has presented. We often criticise the Commission - and rightly so - but today it is only fair to congratulate it on the initiative that it has presented and which provides a positive response to the recommendations made by the European Parliament when it approved the Kessler report to bring together the five programmes covered by Title VI in a single framework programme.
As we all know, under the terms of Article 29 of the EU Treaty, the Union is obliged to pursue the objective of providing its citizens with a high level of safety within an area of freedom, security and justice by initiating actions in conjunction with the Member States in the field of police and judicial cooperation in criminal matters too. This was the rationale underlying the creation of the five biannual financing programmes under Title VI that are due to end in December 2002 and that were - and still are - Grotius II, designed for legal practitioners, OISIN II, for Member State law enforcement authorities, STOP II, for those responsible for combating trade in human beings and the sexual exploitation of children, Hippocrates, in the field of crime prevention in general, and Falcone, for those responsible for action to combat organised crime.
The proposal we are debating here today establishes a single framework programme that is intended to bring together and provide a harmonised legislative and operational framework for all the actions that fall under Title VI of the EU Treaty, reflecting developments in Community programmes in general and the experiences of five years' work on the ground. Consequently, we have, in our opinion, managed to ensure that the actions we have supported are more consistent and have an even greater impact, to make possible a more effective use of financial resources, to prevent potential overlaps between the various programmes and to fill in existing gaps.
Although I consider the approach that the Commission is following to be fundamentally correct, I felt it would be appropriate and sensible to table some amendments with the following objectives:
firstly, to make the programme's line of action clearer, and to make the wording more precise, not least because projects submitted are to be evaluated for conformity with the programme's objectives. In these circumstances vague, meaningless terms have to be rejected;
secondly, to give our endorsement to the inclusion in the programme of cross-border projects in the field of assistance to victims of crime, in addition to the promotion of police and judicial cooperation. We will, in this way, be promoting the effective protection, in the Member States, of the interests of victims in criminal proceedings, specifically through the creation of a network of contact points. It might also, for example, prove appropriate to provide for an independent evaluation to be undertaken on the implementation of the framework decision, accompanied by proposals for improvement for every country;
thirdly, to acknowledge that it is important and appropriate to involve the applicant countries, but also that it must be made clear that they must participate in both drawing up and implementing the project. Merely taking part in the project as what amounts to a 'consumer', cannot be considered to be sufficient;
fourthly, to state that the power of initiative to draft proposals cannot be confined only to the public sector of the Member States and of the applicant countries; it must be extended to NGOs, universities and other interested parties;
fifthly, with regard to financing, a maximum co-financing of up to 70% has been provided for although, in some cases, it could reach 100%. These are specific projects and complementary measures. A hundred per cent financing from the Community budget could be justified only in the case of projects which were in the very best interests of the European Union and which could not be carried out with a lower rate of funding. However, it should be emphasised, and I am sure that this is also the approach of Commissioner António Vitorino, that the underlying idea is to attempt to finance the greatest number of projects possible with the resources available;
my last but one point is that the Commission's proposal is consistent with this Parliament's desire to provide greater support for projects promoting the creation of an area of freedom, security and justice, but it is rather difficult to accept a proposal that exceeds the existing financial perspective. Hence the proposal that this framework programme should operate in the period 2003 to 2006, following which it must be renewed in accordance with the new financial perspective.
To conclude, I find it regrettable that the position of the European Parliament does not demonstrate the appropriate degree of prudence. I have therefore proposed that Parliament should be given the option of being involved, which will surely give it the opportunity to exercise its responsibility as budgetary authority in the best possible way. The construction of an area of freedom, security and justice is one of the fundamental objectives of this Parliament, and therefore, its involvement is of the greatest importance.
. (DA) Madam President, on behalf of the Committee on Budgets, I wish to thank the rapporteur, Mr Coelho, and the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs for having incorporated most of the Committee on Budgets' amendments into the report. The proposal tabled by the Commission does in fact combine five existing programmes - Grotius II, Oisin II, Stop II, Hippocrates and Falcone - in one, and I think that the proposal is broadly in line with Parliament's wish to secure more aid for projects that can give people in the European Union an EU with greater security. Internal security is of course one of the priorities also emphasised by Parliament in the guidelines for the budgetary procedure for 2003 - next year - which were of course adopted at the last sitting here in Strasbourg. Part of the thinking behind the way in which the programme has been put together is that, in future, there should be a closer link between police cooperation and judicial cooperation. For the Committee on Budgets, this is, moreover, an aim with the not insignificant effect of making for a better use of financial resources. It is gratifying that the candidate countries too are to be given the opportunity to participate in those projects that are financed under the programme, but it must be clear that, as a budgetary authority, Parliament cannot accept a situation in which the financial estimates are exceeded. The programme ought, then, to be limited to the period 2003-2006 in its initial phase, and in that way shortened by a year. That means, of course, a corresponding reduction in the framework appropriation, and the programme can subsequently be extended. Finally, I think that it is important for the budgetary authority to be listened to if it should nonetheless become necessary to increase the appropriations to the programme, for the consequence of increasing the appropriations to this programme must not be reduced appropriations to other programmes also financed under category 3 of the financial estimates.
Madam President, the Union treaty makes it our duty to create an area of freedom, security and justice for Europe's citizens. The Council proposal is an important step in this direction. Admittedly, it does nothing more than combine five already-existing programmes, but this combination creates homogeneity and clarity, which is particularly necessary in the difficult area of judicial cooperation in criminal matters.
The combination of the programmes can now serve to prevent overlapping and close loopholes. The creation of a single framework programme will also further improve the uptake of financial resources. Only cross-border criminal prosecution and enforcement can combat contemporary criminality, for those who commit crimes are taking extensive advantage of the freedoms of the European Union. The EU's citizens will also feel their sense of security reinforced. They know that there are no no-go areas for the law in its pursuit of criminals. They will be pursued right across the EU, and in like manner.
It is in this context that the amendment on the publication on the Internet of the results of the investigations and studies cofinanced under this programme is particularly to be welcomed. This is a further step towards the greater transparency that we need in order once again to bring the advantages of European cooperation to our citizens' attention.
Greater protection for victims is especially to be highlighted and much to be welcomed. It is the victims who have most to endure, but who are far from receiving the best protection and care. It must therefore be ensured that effective protection of victims' interests in criminal proceedings can be guaranteed. It is particularly to be welcomed, in view of EU enlargement, that the Council proposal can take into account the candidate countries and involve them in projects.
What cannot, however, be accepted is the way in which the Council proposal disregards Parliament; in particular, Parliament's sovereignty in budget matters makes it necessary for it at least to be informed concerning the progress of the programme and not to get a report only as late as 2005. The rapporteur should therefore be supported in his efforts to bring about an amendment on this point.
I would like, in conclusion, to congratulate Mr Coelho on his report, in particular on his success in achieving, as was necessary, more precise use of language.
Madam President, this report is, of course, of little importance in the broad political scheme of things. From a financial point of view, we are concerned here with less than one per mille of the EU's annual budget, and the direct political consequences are cause neither for approval nor contradiction. What is at issue here is a programme on the basis of Title VI of the Treaty on European Union. As a lawyer and democrat, I have to say that cooperation and development are always to be welcomed and that they can be useful and increase our awareness, but it is very difficult to take the rhetoric seriously. The report's explanatory statement includes the following words: 'If the European citizen is to be offered an area of freedom, security and justice, we have to ensure that criminal investigations, prosecution and the execution of penalties can take place efficiently across borders?. It is as if freedom, security and justice had not been invented until these decisions were made, but the fact is of course that by far the greater part of judicial criminal investigation and police work is done nationally and locally. What we have here is a rhetorical device that is part of, or to be seen as a stage in, the process towards unified decisions in the fields of policing, the law and criminal investigation. Where the funding is concerned, it may be pointed out that EUR 65 million is not to be sneezed at, and it is one more item in the long list of programmes interfering with the EU's administrative procedure. I must not dwell any further upon this matter but just point out in conclusion what is so curious about the Commission's statement that these programmes have been assessed. In that case, they were assessed in 2000, irrespective of the fact that the majority of the programmes were not adopted until 2001. That really is an impressive act of clairvoyance which bodes well for the projects.
Mr President, ladies and gentlemen, I should like to begin by thanking Carlos Coelho and by congratulating him on his excellent report. I must emphasise that the aim of this proposal for a framework programme is to rationalise and simplify the implementation of the programmes of police and judicial cooperation between Member States in criminal matters, thereby complying with the specific request made by the European Parliament in the Kessler report.
As to the content of this framework programme, this covers all five of the previous programmes and also the implementation of actions linked to the plan to combat drugs, for which the European Parliament had created a specific budget heading, due to end in the course of this year. The programme covers all the fields that are and that must be subject to European action, which demonstrates the commitment of the public authorities and of the beneficiaries of the projects, with whom we are in close contact, and also reflects the results of the external evaluation carried out two years ago on, of course, the development of the programmes that preceded the evaluation. The Commission is sometimes accused of being a schizophrenic institution, but we have not yet reached the point of assessing things that have not yet been done ?
With this in mind, the basic legal provision was voluntarily confined to laying down the broad guidelines, because the Commission felt that the task of defining priorities more precisely must be left up to the annual programmes, year by year, in line with developments in the political situation and the actual requirements of the situation as regards crime. From this point of view, the amendments tabled to Article 2, emphasising one specific issue or another, are, I believe, hard to accept. The Commission takes the view that in the framework programme, objectives must be defined in general terms, leaving it up to each annual programme to define its priorities. Nevertheless, all matters and issues to which amendments have been tabled are, as I understand it, fully covered by the general wording of the Commission proposal and can be included in every annual programme.
The framework programme also highlights the concept of partnership. This element is crucial, because projects must be developed not only through broad European participation, but also - and from their very inception - in the context of close cooperation between the main players involved in the various countries. The amendment tabled by the rapporteur that defines this concept of partnership more clearly is, therefore, totally acceptable to the Commission. As Mr Coelho stated, the countries that are candidates for accession can already participate in projects. The Commission would like to go further and, in line with European agreements, has developed a system of financial protocols that will enable organisations established in the candidate countries to be equally eligible to submit projects on the same basis and according to the same rules as Member State organisations. I therefore welcome the amendment also tabled by the rapporteur on this point, which proposes a wording that I consider to be fortuitous, because it further clarifies the concept of the eligibility of the candidate countries.
With regard to the remaining amendments, the Commission can accept those that have an effect on the recitals and which enrich the text, or certain explanations, such as, for example, the more explicit reference to the inclusion of universities, NGOs and police academies as eligible organisations.
In relation to the request to bring forward the interim report to June 2004, the Commission would propose that the date of June 2005 be maintained. Instead, we propose that the presentation of the annual report be brought forward to June 2004 so that the European Parliament can be informed as quickly as possible on the first results of the implementation of the programme to have already produced effects that are likely to be assessed. Finally, on the duration of the programme, I must admit that, in relation to other existing programmes in the European Union, the argument of 'a legal base providing for its implementation beyond 2006', in other words, beyond the lifespan of the financial perspective, has not been used. Bearing in mind, of course, that the financial envelope for the period after 2006 will always be dependent on the financial perspective adopted following 2006, we would, therefore, ask Parliament to ensure that the limitation on the legal base does not stop at 2006 and could cover actions programmed up to the year 2007, with the proviso, naturally, that a given financial appropriation will always be dependent on the new financial perspective. Lastly, I wish to thank the rapporteur, Mr Coelho, and the European Parliament for the support, the boost and the encouragement that they have given to this important task of rationalising programmes in a particularly sensitive area: the area of police and judicial cooperation in criminal matters at European level.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the joint debate on:
report (A5-0080/2002) by Mr Di Lello Finuoli, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the draft Council framework decision on the protection of the environment through criminal law (renewed consultation) [15525/2001 - C5-0022/2002 - 2000/0801(CNS)]
report (A5-0099/2002) by Mrs Oomen-Ruijten, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on the protection of the environment through criminal law [COM(2001) 139 - C5-0116/2001 - 2001/0076(COD)].
Mr President, Commissioner, ladies and gentlemen, we are all quite familiar with the history of this framework decision. We are being consulted a second time because the framework decision, on which we first expressed our opinion two years ago, has been revised. In the meantime, however, the Commission expressed a general reservation about the framework decision, to the effect that environmental protection is covered by a large number of Community acts, most of which make provisions for administrative penalties, and that the issue should therefore be dealt with by means of a first-pillar instrument.
The Commission insists that, given the environmental degradation in the Union, existing penalties are clearly inadequate. The proposal for a directive, which is the subject of Mrs Oomen-Ruijten's report, must therefore be seen as complementing the draft framework decision. According to the Commission, a first-pillar instrument must be adopted which takes precedence over a third-pillar instrument. That means that, when an area falls within the Community sphere of responsibility, it is legally impossible for the Union to adopt common rules by means of a third-pillar instrument without encroaching on the Community's powers.
I would point out that Parliament agrees with the Commission on this point: in the sitting of 15 November 2001, with a procedure without debate, we adopted a recommendation on criminal penalties and Community acts, point 6 of which, to be precise, called upon the Council not to undertake any action concerning criminal law in the field of the environment before the proposal for a directive on the protection of the environment through criminal law had been adopted. Now then, these two documents - the framework decision and the directive - complement each other and are designed to be used together, so as to avoid inconsistency with two documents saying different things about the same subject. As you will see in the amendments, the framework decision refers precisely to the directive as regards the definitions and penalties, for we are convinced that the directive is the instrument we need, precisely because it is a Community instrument, if we are to protect the environment from destruction.
I would like to draw your attention to an additional, very important consideration: whereas the directive appears to be based on the approach of preventive protection of the environment, that is protection which takes place before the environment is completely destroyed, the framework decision proposed by the Council would, in actual fact, only impose criminal sanctions once the environment has already suffered destruction or, at any rate, irreparable damage. Here, we do not, of course, have enough time available, but in committee we have already outlined this difference of approach quite clearly. I therefore stress that we must endorse both the framework decision, which has already been approved in committee, and the directive, for, as they stand, these two documents complement each other. If, however, we were to adopt a decision which was inconclusive as regards the basic approach or, worse still, if we were to adopt Amendment No 28 to Mrs Oomen-Ruijten's report, which completely rejects the Commission's proposal, we would cause the two documents to be totally inconsistent. We therefore need to agree on the complementary nature of these two instruments and adopt them both in their current forms.
Mr President, Commissioner, ladies and gentlemen, the Environmental Crime Directive will provide a new European legal instrument which is to contribute towards a more effective enforcement of the European environmental laws transposed and implemented in the Member States. The topic is an exciting one. Exciting, because the judicial system which is being selected is sound, but also because it will provide much material for the European legal experts in years to come. The view that the Member States must have at their disposal the option of criminal sanctions as a way of enforcing European environmental law is unreservedly shared by the Commission, Parliament and the Council. However, we are divided about the way in which such a system of criminal sanctions for serious environmental offences must be formulated and introduced, and about the question as to who can be involved in the codecision process.
Along with Mr Di Lello Finuoli of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, I side with the European Commission and support an Environmental Crime Directive under the first pillar. With what is known as the Danish initiative, the Council has opted for measures under the third pillar. The members of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs are right to reject this decision. The thing that unites the Council, Parliament and the Commission is that we all wish to act upon the very explicit request expressed at the European Council of Tampere in October 1999 for common definitions, administration of justice and penalties aimed at a limited number of sectors of special significance, but where explicit reference is made to environmental crime.
Since the choice of legal basis in the first pillar still elicits questions on the part of the Council, and on the part of some colleagues of my group, as I found out a moment ago, I will make a few enlightening observations which I hope, incidentally, will also convert the cynics. I will break these down into a few points. Why do we opt for the first pillar, and why do I recommend that the first pillar be chosen?
Firstly, with regard to the Danish initiative, the Council refers to Article 31, introductory line and letter e) of the Treaty on European Union whereby the authority for common action on judicial cooperation in criminal matters is given, and whereby e) provides for progressively adopting measures establishing minimum rules relating to the constituent elements of criminal acts and to penalties in the fields of organised crime, terrorism and illicit drug trafficking. This clause is included in title VI. However, in accordance with Article 29 of the EU Treaty, the provisions of this title apply 'without prejudice to the powers of the European Community?. But also in Article 47, it is stated that the Treaty on European Union does not prejudice the Treaties establishing the European Communities. In other words, criminal law does not exclusively fall within the remit of the European Union. Case law of the European Court of Justice, to which, incidentally, I also make reference in the report, confirms that the Treaty on European Union cannot constitute a barrier.
Secondly, the question which subsequently arises, now that there are no general barriers to arriving at criminal measures within the scope of the Treaty on European Union, is: what is the EC specifically capable of doing and what is it allowed to do? If we look at Article 280(4) of the Treaty on European Union, which corresponds to Article 5 which enshrines the subsidiarity principle, then I note that in the field of environmental criminal law too, it should be ensured that EC legislation does not prejudice the organisation of the national administration of justice.
Thirdly, it is therefore crucial that this directive should not be about specific provisions concerning criminal law, but that criminal law is used to make environmental policy effective. After all, the application of criminal law is in many areas an important coda for the enforcement of the rules, whereby, taking into consideration this subsidiarity, a certain level of harmonisation of criminal law enforcement can be useful for the implementation of Community provisions as a whole.
Fourthly, the environmental crime proposal is based on Article 175(1) of the Treaty on European Union, which stipulates that the Council, according to the codecision procedure of Article 251, affects all measures which can help the environmental objective of Article 174, provided that this process is not hindered by subsidiarity.
Fifthly, the proposal for a directive is based on environmental directives and regulations laid down on the basis of Article 175(1) and merely adds a criminal-law aspect to this legislation. The existing line is therefore extended, whereby the directive requires Member States to provide for criminal sanctions for activities which cause substantial damage to the environment.
I based my assessment of the proposal and the submission of amendments on the aforementioned criteria.
I did not alter Article 1 of the directive, which aims to lay down minimum standards for punishable offences. This enables Member States themselves to determine the punishment. In the definitions of Article 2, I also included incitement as an environmental offence, for which, incidentally, I used the Danish initiative as the basis. Thirdly, I included in Article 3 punishable offences which are now mentioned in the annex, with two minor changes. I unreservedly condemn Amendment No 22, because I am of the view that there is no legal basis for it. Fourthly, I have clarified the term 'framework' in Article 4. Instead of allowing the Member States to determine the punishment, it is preferable to use the term criminal sanctions. I have adapted Amended No 25, because subsidiarity plays a role here too.
We can only invite the Member States to introduce measures such as confiscation if this element is specifically provided for in the Member States' own legal systems.
This directive amounts to a fine balancing act. We, as the European Parliament, must be very specific, because I assume that the European Court will verify the facts, and we, along with the European Commission, will possibly head in that direction too.
Finally, I should like to thank my fellow MEPs, not only those from the Committee on the Environment, Public Health and Consumer Policy and the rapporteur of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, but also my fellow MEPs in the Committee on Legal Affairs and the Internal Market and all shadow rapporteurs. We have worked in unity and, even if the contribution now appears very technical, it is founded on extensive policy, which is not only important to the Commission, but certainly also to the European Parliament. We are serving a worthwhile goal, namely improved environmental protection.
Mr President, I simply wish to say that at 7.30 p.m. an extraordinary meeting of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs will begin, for an urgent consultation that the Council has requested. I have asked for the floor in relation to the two subsequent reports and I believe that the same is true for several members of that committee who are here at the moment.
I have taken the floor so that our reason for leaving the Chamber may be recorded in the Minutes and to say that, as coordinator of the Group of the Party of European Socialists on the committee, I have no choice but to leave, and I hope this demonstrates that we should avoid this type of situation.
We fully understand your situation and this will be noted in the Minutes.
Mr President, in thirty years there has been a huge increase in the number of standards relating to the environment, with more than fifty times the number of national agreements, protocols and similar instruments in this area. Within the UN we have more than five hundred of these sorts of agreements, and there are more than a hundred directives within the framework of EU Community law. In general they are flawed in that they are not sufficiently specific and their implementation has been inexcusably ineffective.
In the end we need criminal sanctions and for that reason it is now important that we should lend our support to this Commission proposal for a directive. It is considerably wider in scope, more coherent and will prove more effective than the Council framework agreement, which suffers from the usual weaknesses in environmental regulation and whose legal basis is furthermore clearly flawed. The proposal for a directive, which is based on the EC Treaty and Article 175(1), is the correct instrument in this instance and, pursuant to Article 47 TEU, the Community legal instrument under the first pillar must clearly take precedence, as the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has stated in more detail in its opinion.
Mr President, I wish to begin by congratulating Mr Di Lello Finuoli and Mrs Oomen-Ruijten on their excellent work on uniting efforts to create instruments that will enable us to combat the increasing volume and the frequent cross-border effects of crimes against the environment. I must also highlight a recent survey published by Eurobarometer, which confirms that the environment, together with security, health and unemployment, is one of the main issues of concern to the citizens of the European Union. We therefore have an obligation to help to find solutions that can respond to these concerns and that can guarantee the protection of the environment and of our citizens' health, in an attempt to improve the quality of everyone's life.
We have, on the one hand, an initiative presented by Denmark in 2000 with a view to adopting a Council framework decision on combating serious crimes against the environment, which proposes that Member States adopt joint measures to protect the environment under criminal law, including effective investigations and prosecutions, and effective cooperation in police, criminal and administrative matters, in other words to establish an acquis in the field of criminal sanctions against environmental crimes. On the other hand, we have a Commission initiative from 2001 with a view to producing a directive on the protection of the environment through criminal law on the basis of Article 175 of the EC Treaty. This proposal is intended to apply to activities that breach Community legislation on environmental protection and/or rules adopted by Member States to complement such legislation.
We must commend the strategy pursued by both the rapporteurs, Mr Di Lello Finuoli and Mrs Oomen-Ruijten, of attempting to make the two reports as consistent as possible, thereby enabling the European Parliament's position on the two initiatives to be clear and coherent. They both seek to give a clear indication of Parliament's unequivocal preference for the Commission's approach, in other words, for the adoption of a first-pillar instrument, because legislating on environmental matters falls within Community competence. It would be appropriate at this point, however, to point out that criminal law is not the exclusive responsibility of the European Union. By this I mean that the issue here is that the current system of sanctions is not sufficient to guarantee compliance with Community law, and this being the case, it is crucial that minimum rules are guaranteed, requiring the existence of effective, proportionate and dissuasive sanctions, with the adoption of more rigorous rules and sanctions in this field nevertheless remaining at the discretion of the Member States.
Mr President, the two excellent reports before us are abundant proof of the need for thorough institutional reform integrating the Union's responsibilities in matters of judicial, criminal and police cooperation, which currently fall under the third pillar, into the Community framework. This European Parliament has been calling repeatedly for this and I hope the Convention on the future of Europe itself and, therefore, the Intergovernmental Conference on reform of the Treaties, will put forward such a proposal. Only thus will it be possible to avoid future counterproductive disputes and institutional conflict, and, most importantly, will we be able to act effectively to protect the citizens of the EU.
Quite clearly, some of these rights - such as the right to a high level of environmental protection and the improvement of the quality of the environment, which is enshrined in Article 37 of the Union's Charter of Fundamental Rights, are not being adequately safeguarded by the Member States for lack of effective Community intervention. None of the Member States has ratified the 1998 Council of Europe Convention on the protection of the environment through criminal law. Even the many Community directives on the environment fail to provide sufficient protection because of failure to apply them and frequent failure to comply with them encouraged by the lack of effective penalties.
The Commission's proposal for a directive requiring the Member States to introduce penalties therefore deserves our full support with the incorporation of the useful amendments advocated in the Oomen-Ruijten report. Although the Commission, Parliament and the Council Legal Service itself have, on several occasions, stressed that the protection of the environment is a fundamental Community objective pursuant to Articles 3 and 6 of the Community Treaty, that the proper legal basis for the protection of the environment through criminal law is Article 175 of the Treaty and that Community law prevails over Union law, the Council is attempting to adopt a framework decision on the same subject that does not just integrate the proposal for a directive but interferes with it, limiting its field of application and scope and making the issue no longer subject to the procedure of codecision with the European Parliament. The Di Lello Finuoli report quite rightly states that this framework decision must be consistent with the directive, must wait for it to be promulgated and must refer to it, without repeating points already covered by the directive but, where necessary, incorporating them.
I hope that Parliament will adopt both reports and I call upon all the Members to reflect on the need to avoid similar damaging disputes in the future and to achieve full communitisation of the third pillar.
Mr President, the Group of the European Liberal, Democrat and Reform Party also welcomes this proposal for a Commission directive, in the same way as it welcomed, equally favourably, the draft framework decision by the Council in December 2001. The Liberal Group would, of course, like to thank the two rapporteurs, Mrs Oomen-Ruijten and Mr Di Lello as well. These two initiatives are a practical response to one of the people's major concerns: 88% of European citizens want the European Union to take practical measures to protect the environment. This is one of the findings of a Eurobarometer survey carried out less than a year ago and which my fellow Member Mr Coelho mentioned earlier.
In response to acts of ecological delinquency, the Liberal Group supports the position defended by Mrs Oomen-Ruijten, namely that the Community framework under the first pillar is the most suitable. We believe that a directive is the most appropriate tool for establishing a European list of environmental crimes and a common foundation of criminal sanctions.
As for the more specific content of this proposal, I believe, as most of my colleagues do, that incitement, as well as the act itself to breach European environmental legislation, must be punished. Similarly, we should use general terms when referring to breaches of the law, in order to avoid ecological crimes from being swallowed up in a potential legal loophole.
Having said this, and due to the dispute on the legal basis between Parliament and the Commission, on the one side, and the Council, on the other, I believe it is crucial that we take swift action, that we reassure our citizens by taking repressive measures against these modern-day polluters, because, today, and it seems with regard to the environment in particular, the reason why the law is toothless and benefiting unscrupulous individuals is that it is not being implemented. To take an example, most of our Member States have strengthened their criminal weaponry. This is a positive step. At the same time, it is worrying to note that in the same Member States, criminal cases involving the environment represent only 2% of the total number of all litigation. That is why we must use this dissuasive tool at Community level to ensure current regulations are applied, but also so that we are more effective in combating the organised networks which have made pollution their chosen new weapon.
Mr President, criminal law concerning environmental offences is still a bit of a mockery in the Member States. As a result, it cannot possibly be used to fight the deliberate pollution of our environment effectively. One of the reasons is that the European directives are not implemented, observed or enforced. Experience has taught us that the present sanctions for infringements of European and national environmental legislation are inadequate, to put it mildly. It appears that criminal sanctions are the only instrument that can act as sufficient deterrents in order to ensure that environmental legislation is observed.
European environmental legislation is there for a good reason, since we are facing cross-border effects in the case of, for example, air and water pollution. In addition, the transportation of waste to locations where waste is not processed in an environmentally responsible manner has many negative implications. The internal market could also be distorted as a result. For these reasons, I am endorsing an international approach to environmental crime. I take the view that the present directive is a suitable and effective instrument in order to achieve this. This is convincingly supported in Mrs Oomen-Ruijten's report. The question remains whether we need a framework Council decision for this.
Finally, I shall be voting in favour of the directive, but I am tempted to vote against the draft framework decision, unless Commissioner Vitorino can convince me that the framework decision is absolutely vital for the entry into force of the directive.
Mr President, the Commission is today proposing a directive which requires the Member States to provide for criminal sanctions to punish a number of particularly serious breaches of Community environmental law.
No one is denying that we must improve our protection of an environment which is suffering increasing degradation and that we must use severe preventive measures. The problem, in our view, however, is the Commission's intention to use the Community instrument - namely, the directive - based, in this case, on Article 175(1) of the Treaty establishing the European Community - to do this. This Article provides for several joint actions to protect the environment, but it fully respects, in accordance with the general spirit of the Treaties, the autonomy of the Member States in the area of criminal law. The claim that the right to provide for criminal penalties is implicit in the Community responsibility for environmental protection on the grounds that it is an essential part of its implementation and cannot therefore be separated from it is utterly unfounded. If criminal penalties are implicitly provided for in Article 175(1), why are they not also implicitly provided for in all the other articles of the Treaty which allow Community law to be drafted in a number of areas? We will eventually reach a situation where we are disregarding a fundamental principle of the Treaty, namely national competence in the area of criminal law. And if we disregard this principle, we will edge slightly further towards the concept of a centralised Union which is not what we want.
This does not mean that we must take no action at all - quite the opposite, in fact! The Danish Presidency presented a draft framework decision on the protection of the environment through criminal law, which proposed enforcing stricter penalties whilst also respecting the freedom of the Member States to establish their legal basis on the third pillar, which is on the purely intergovernmental part of the Treaty. This option is much more suitable and this is the option, Mr President, that we should choose.
Mr President, ladies and gentlemen, why are the proposals now put before us so important? Some Member States have indeed so far neglected to adequately back up Community regulations on environmental protection with the threat of sanctions. It was thus that the number of violations in the environmental field identified by the Commission rose from 612 in 1999 to 755 in 2000. As a member of the Committee on Petitions, I would like to add that such cases are increasingly brought to light as a result of petitions being submitted. It is our EU's citizens themselves who have developed a feel for environmental concerns and who increasingly report such offences or who turn to us in search of help for frequent lack of protection on the part of their Member State. It would, then, be great if governments could demonstrate something like the same degree of environmental awareness as do their citizens.
In 2000, the Commission took Member States to the European Court of Justice in connection with 39 cases, and so it is time for us to respond on an EU-wide basis. In doing so, it is not our intention to annul national criminal law - the directive applies only to activities in defence of Community environment law and the regulations by means of which the Member States have hitherto transposed it. We are laying down only minimum requirements for the protection of the environment through criminal law, so that the retention or creation of stricter safeguards is left to the Member States. What this directive combats above all is environmental pollution that is attributable to private individuals or corporate bodies, in which respect inducement must incur a penalty in the same way as active behaviour and failure to act where there is a legal duty to do so.
Environmental offences still appear to be regarded as excusable peccadilloes in some Member States. That must come to an end. The directive, like the framework decision, is necessary, appropriate, and proportionate to that purpose.
Mr President, ladies and gentlemen, there are numerous European directives and regulations that aim to protect the very many diverse aspects of the environment. We all know, however, that a number of these texts are 'dead letters' due to a lack of effective penalties.
The general public believes that, most of the time, the use of the polluter pays principle to impose financial or material sanctions is insufficient and it is all too aware that these penalties are a poor deterrent given the enormous profits which can be made from the activities that cause the greatest amount of pollution.
We also know that some environmental damage is completely irreversible and cannot be made good. These considerations therefore justify the adoption by the Member States of provisions to penalise non-observance of European environmental requirements through criminal law. That is why - together with my fellow European Socialists - I am fully supporting the Commission's initiative.
However, we must not underestimate the main difficulty that we must face here, in other words, the problem of the legal basis. For my part, I support the point of view that this matter falls squarely within the Union's areas of competence under the first pillar and therefore requires the adoption of a framework directive endorsed by the House.
This is also the meaning of the recommendation adopted by Parliament in November 2001. It is worth reminding the Council that, had it finalised its draft framework decision under the third pillar, this would have certainly have been against the political will of the European Parliament.
Furthermore - and because we are committed to strengthening environmental legislation by applying effective, proportionate and dissuasive criminal sanctions - we must adopt a sound text, which is above all legal argument and which is unlikely to be condemned by the Court of Justice. This means that we must pay particular attention to the subsidiarity principle and the rules on competence that are laid down by the Treaty.
Although the Community has the power to require the Member States to adopt criminal sanctions if substantial Community standards are breached, it does not, however, have the power to define the types and levels of sanctions to be applied. That is why we must show particular care when referring to concepts such as extradition, which specify how serious the offences and sentences are. I am, however, reassured by the wording which was adopted more recently by Mrs Oomen-Ruijten.
By the same token, the Community has no competence to adopt provisions whose efect is to approximate national criminal provisions. Therefore, to mention the concept of incitement - which does not exist in all the Member States' legislation - is to seek to bring the national provisions closer together, which, in my view, considerably weakens the legal validity of this text.
Aside from these comments, I would like to reiterate my full support for the adoption of this text and congratulate the rapporteur, Mrs Oomen-Ruijten. We believe that this text sends out a strong political signal in respect of a crime that our fellow citizens regard in an increasingly poor light.
Mr President, following the events of 11 September there was a real international will to streamline and improve systems of extradition in connection with terrorist crime. Whilst it is true that terrorism may have an environmental impact, for example the release of pathogens or the deliberate poisoning of water, this report goes much further than terrorism.
I agree with Mr Berthu that we must resist attempts to extend the EU's sphere of influence into the judicial area, environmental or otherwise. I am particularly worried about the amendments which talk about extradition or about the surrender or confiscation of profits as first pillar powers. The advice of Parliament's legal services is that there is no legal base under Article 175 for this measure. Why do we pay these lawyers to give us advice and then ignore it?
I am keen to see Member States cooperating to adopt measures under the third pillar to combat environmental crime, for example in common definitions of criminal offences; but the British Conservatives will vote for rejection of this report as amended because it has no legal base. It talks a lot about subsidiarity in the recitals, but the articles themselves fly in the face of the principle of subsidiarity.
The European Union would be better advised to divert its energies to an area where it does have legal powers to bring errant Member States before the European Court of Justice for non-compliance with existing directives, as Mr von Boetticher suggested earlier.
Mr President, if the Community wants to take seriously the task of protecting the environment, it cannot and must not limit itself to the mere enactment of protection standards. It must also make it its business to see that the relevant regulations are complied with. If the machinery of mere sanctions is not sufficient, it must be possible to bring the big stick of the criminal law to bear - only, of course, in important and exceptional cases and with due regard for the division of secondary responsibilities, both in matters of environmental protection and - indeed, above all - in matters of criminal law.
Thus far, almost all the groups in this House approve this Commission proposal and the amendments to it by the Committee on the Environment, Public Health and Consumer Policy, for which we can warmly thank the House's rapporteur, Mrs Oomen-Ruijten.
Some of us fear that this proposal opens the door too wide, paving the way for uniform European law on the environment and perhaps eventually even for a European environmental agency with powers comparable to those of the FBI. Such concerns are groundless. None of these things is envisaged. The right tool has been chosen - a directive to be transposed by the Member States - and an array of amendments ensures that it does not trespass upon the core area of the competence of the State and of the civil and criminal courts. These are virtually the words used by Amendment No 30, which makes explicit reference to extradition, for example, being envisaged only where there is provision for it in the Member State's own legislation.
By this modus operandi, we are using the right instruments in pursuit of an important Community objective. The proposals made by Mrs Oomen-Ruijten and the Committee on the Environment, Public Health and Consumer Policy should therefore be approved.
Mr President, I wish to thank Mrs Oomen-Ruijten and Mr Di Lello Finuoli for their excellent work on two texts that cover the same subject: the proposal for a directive and a draft framework decision on the protection of the environment through criminal law. Both reports contribute significantly to an important European-Union-level debate.
The extraordinary European Council meeting in Tampere in 1999 agreed in that common definitions, common incriminations and common sanctions should be established in a limited number of sectors of particular importance, and among those sectors it highlighted the environmental crime issue.
As the House will recall - and several Members referred to it - in 2000, Denmark presented an initiative for a framework decision on combating serious environmental crime. This framework decision is based on the rules of the Treaty on European Union and therefore belongs to the third pillar.
In 2001 the Commission adopted a proposal for a directive on the same subject, which is based on Article 175 of the European Community Treaty. Both proposals pursue the same objective. They seek to improve the implementation of Community environmental law and have the same starting point: we all recognise that there is a lack of effectiveness in the protection of the environment in our Member States.
Nevertheless, the Commission has taken a more ambitious approach by proposing a directive. The Commission has pursued this line for a number of reasons. The Community has, within given competence parameters, the power to regulate behaviours in order to achieve a Community objective. The Commission has never contested that, as regards concrete criminal sanctions, the Community cannot purport to act in the criminal area in isolation. However, to the extent that this is necessary for the achievement of Community objectives, the Commission is convinced that the Community can oblige Member States to provide for criminal sanctions where criminal law guarantees that Community law is enforced effectively.
The Commission believes that the sanctions currently established by Member States are not enough and that they do not guarantee full compliance with European Union law.
The Commission is not seeking an interinstitutional conflict. The key aim of our proposal is to create an additional guarantee of impartiality and to give authorities greater scope for cross-border investigations of environmental crimes.
Mr Blokland, this is the reason why it is necessary to have a framework decision together with the directive. We can provide for the provision of criminal sanctions in the directive, but the concrete scope of those criminal sanctions must be included in the framework decision. The framework decision has the leverage to allow the judicial authorities of the Member States to pursue cross-border investigations on environmental crimes.
Whether measures concerning criminal law should be based on the rules of the European Union Treaty or of the European Community Treaty, is not just an interesting legal question for European lawyers, it is of fundamental institutional importance, in particular as regards the role and powers of the European Parliament, the jurisdiction of the Court of Justice and the legal effects of European legislation in this area. I can fully subscribe to the arguments that have been put forward by Mrs Oomen-Ruijten. I would like to inform you that the Commission has never called into question the fact that matters of judicial cooperation belong to the third pillar.
The draft framework decision is therefore to be seen as a complementary text to the directive. All the amendments tabled seek to transform the draft framework decision into a complementary instrument to the Commission proposal for a directive. All the fundamental aspects of the issue are covered by the Commission proposal for a directive. The Council framework decision will deal with three relevant matters: liability of legal persons, jurisdictional competence and issues concerning extradition and prosecution.
We respect subsidiarity because the framework decision put forward by Denmark very closely follows the Council of Europe Convention concerning environmental crime. To date, nobody has accused the Council of Europe Convention of being against the principle of subsidiarity.
The reports by Mrs Oomen-Ruijten and Mr Di Lello Finuoli follow exactly this same line.
On behalf of the Commission, I therefore welcome the opinion on the draft framework decision by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
As far as the specific amendments to the proposal for a directive are concerned, I am glad to inform you that the Commission can accept all the amendments suggested with the following exceptions: Amendments Nos 8 and 9, 10, 11 and 13, 19, 20 and 27, 21, 24, 25, 28 and 29. Overall, I am very grateful for Parliament's significant contribution to improving both texts on which the House is going to vote.
I would like to thank again the rapporteurs, as well as Mr Wuori, the draftsman of the opinion of the Committee on Legal Affairs and the Internal Market, for their valuable input and support, especially as they all had to work within very tight time limits on a very complex matter. I hope that the reports will receive across-the-board support tomorrow from this House.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
. (NL) I should like to ask the Commissioner a question. I gather from the committee meetings that it actually would be possible for the European Commission to accept all the adopted amendments. I should like to find out from the European Commission tomorrow morning why it does not in fact adopt certain elements.
This marks a slight departure from the usual procedure, but since the question is interesting and if the Commissioner would like to give an answer, I shall give him the floor.
Mr President, I could specifically mention each of the amendments that the Commission cannot accept, but if the honourable Member agrees, I will give her in writing the reasons why we cannot accept the list of amendments I have just read out. There is at least one amendment for which this is easy to understand: Amendment No 28. It rejects the Commission's proposal in its entirety. This is one which, I am sure, the Commission will never accept!
There is your answer. Thank you, Commissioner.
The next item is the joint debate on:
report (A5-0085/2002) by Mr Oostlander, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council decision adopting an action programme for administrative cooperation in the fields of external borders, visas, asylum and immigration (ARGO) [COM(2001) 567 - C5-0553/2001 - 2001/0230(CNS)]
report (A5-0078/2002) by Mr von Boetticher, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative by the Kingdom of Belgium, the Kingdom of Spain and the French Republic with a view to the adoption by the Council of a Decision amending Article 40(1) and (7) of the Convention implementing the Schengen Agreement of 14 June 1985 on the gradual abolition of checks at the common borders [11896/2001 - C5-0563/2001 - 2001/0820(CNS)].
Mr President, the topic of the ARGO proposal is a very interesting one. However, it struck me during the reading of the Commission proposal that the draftsmen had already covered themselves quite well against any kind of resistance that might be expected from the Council. In other words, it is my feeling that, in transferring tasks from the third pillar to the first pillar, too many concessions are already being made to technical devices - or even gimmicks - designed to organise things in such a way that the Council bureaucracies still remain in command, while the powers of the European Parliament and the European Commission remain a mere formality.
This is a hesitant attitude which, in my view, befits a Council Secretariat more than a federal government in the making. The Commission is the guardian of the treaties and of European values and, in my opinion, it should fulfil this task in an assertive manner.
I, with the help of the Parliamentary committee, have tried to strengthen the Community dimension of the proposal on a variety of scores. We therefore want to give the Commission a boost, especially where the Commission's right of initiative is concerned.
The implementation of ARGO cannot only be a task of national government offices. It is, for example, very odd that in the case of the enormously successful Odysseus, NGOs etc were able to contribute, but not in the case of its successor, ARGO. This is why I value the reinforcement of the Commission's right of initiative. This must be emphatically underscored for, via the Commission, others too can share in the success of ARGO. In addition, ARGO cannot simply be a case of collaboration by national bureaucracies. It requires Community guidance, so that the intentions of the directives can be monitored as objectively as possible. Once again, the Commission is the guardian of the treaties and of everything it has presented in directives.
I was also somewhat annoyed at the way in which both implementation and control are being relinquished, particularly under the pretext of transparency. In my view, transparency hardly ever has anything to do with clubs of officials, but always with representatives of the people. Using the word in another way undermines it completely. That is something we must avoid at all costs. So, on the basis of transparency, we cannot justify monitoring of the procedure by clubs from the national bureaucracies, while the national parliaments and the European Parliament remain outside. I would make particular reference to Article 3, point e).
According to normal parliamentary and rule-of-law principles, the key points of the policy should be indicated and drafted by the executive power, the Commission, and should be approved and monitored by the representative of the people, the European Parliament. After all, we also have powers in the field of the budget. The implementation details can then be given shape by means of national recommendations, as suggested in the proposal.
Moreover, a clear distribution of tasks and responsibilities is needed to establish who monitors what. In my view, the Commission and the European Parliament should be responsible for the Community aspects, while the national authorities and parliaments should take care of national aspects.
Finally, I should like to say something about the EU's external borders which will very shortly be moved to coincide with the external borders of the underprivileged candidate countries. In my opinion, ARGO should actually think ahead and should do the groundwork for bringing about communitisation, or common responsibility for the external borders, and preferably on time, for these countries will be joining in only a few years' time.
I have also seen an amendment with which we struggle. This is the amendment from liberal quarters, which concerns people who are persecuted, but not by government bodies. In most cases, we only talk about those who are persecuted by their own governments for their political beliefs. I think that this, in general, is only fair. If people are persecuted in their own countries by non-government bodies and they can still live safely elsewhere in the country, then they need not necessarily be brought to Amsterdam. They can simply stay in Turkey or Russia. In addition, we would always argue in favour of regional reception. Accordingly, I do not endorse the amendment tabled by Baroness Ludford which favours reception in the European Union, via asylum legislation, of those who could also be sheltered elsewhere in their own countries, and we set great store by making this clear.
Finally, the European Parliament is asking the European Commission to adopt an assertive stance, and I hope that the latter will interpret this as a shot in the arm. Should the Council refuse, there is still time to broadcast the fact at home.
rapporteur. (DE) Mr President, ladies and gentlemen, the dismantling of our internal borders and the police cooperation associated with it, as well as the securing of our external border, will be among the greatest challenges to face the European Union in the new century. Mr Oostlander, in his report, has earned our gratitude by referring in his report to the need for a common immigration policy on the external borders. My report, though, covers the future development of the Convention implementing the Schengen Agreement in the area of cross-border surveillance.
Where the internal borders have already been dismantled, the national police are able, after consultation with the police of a neighbouring state, to observe suspects who are active on both sides of the border. Together with hot pursuit, the instrument of cross-border surveillance has thus to date, offered the most effective option in enforcing the law across borders. It was only last week that it became clear in Germany just how necessary such an arrangement is, when hostages were taken following a bank robbery and the culprits fled over the border into Poland and then into the Ukraine. Although there was good cooperation in this instance, an arrangement such as the Convention implementing the Schengen Agreement would certainly have made enforcement even easier.
The Council proposal is intended to extend the range of offences liable to cross-border surveillance by adding to them organised fraud, offences in connection with the trafficking in human beings, the laundering of proceeds from organised crime and dealing in radioactive materials. The question remains in my mind as to why we do not also fall back on the catalogue of terrorist offences that we adopted only a few months ago, which I see as having been a very important decision, and one that we should incorporate into this proposal. I therefore felt that Mr Buijtenweg's proposal, and the proposals made by other Members, had something positive to add.
We otherwise find ourselves increasingly lost in a thicket of innumerable and different regulations on judicial cooperation in criminal matters. We will in the future have to work at standard penal frameworks significantly more than we have done in the past. At the same time, the fact is overlooked that the Convention implementing the Schengen Agreement has to date suffered not only from a narrow scope of application, but also from bureaucratic obstacles. I have therefore proposed a number of systematic clarifications, which met with wide-ranging support in the committee. We should, then, have the courage to achieve real new developments and move forward with the Convention implementing the Schengen Agreement.
The number of times that cross-border surveillance has been used has tripled in the time since it was introduced. The most frequent obstacle, according to the officers engaged in its implementation, is often the lack of a right of arrest. Officers carrying out surveillance duties on foreign territory have hitherto had to watch impotently as crimes were committed. They are not permitted to intervene, but can only inform their colleagues with jurisdiction in that state, who tend themselves to be stretched to their full capacity already. By the time they, in their turn, intervene, the culprits are, as a rule, over the hills and far away. I therefore propose that it should also be possible for foreign police officers engaged in cross-border surveillance work to detain culprits until police officers of that state arrive, if, firstly, an extraditable offence has been committed and, secondly, if that State's own police are no longer in a position to prevent the offence being committed.
It is no doubt impossible to get our European citizens to understand why foreign police officers may observe, but are unable to intervene when the situation becomes critical and a crime is being committed. In this respect, we should be significantly better at adapting our laws to the realities of this Europe of ours, which is growing together.
The Convention implementing the Schengen Agreement, however, continues to develop, it is my firm conviction that there is a need in a Europe that is growing together, for the European Union to have real police competences. Within the framework of the Convention, which, as is well known, is looking to reshape the Treaties, we will not only be able to discuss what competences we might have to relocate in the Member States, but we must also specify the areas in which we additionally need primary competences at a European level. The combating of organised crime, and across borders at that, is one such area, one where we as a Parliament must emphatically make the point that, in order to facilitate control by Parliament and by the public prosecutors, we need a primary police executive for a limited sphere of activity.
Mr President, I believe that the administrative cooperation programmes within the immigration policies and connected areas are of great importance.
Today we are debating the ARGO programme, the ultimate aim of which is to provide a guarantee of homogenous treatment for third-country nationals. I would like to point out that, in the fields fully or partially covered by this programme, there are very many directives, regulations and other instruments in force, and that this Community acquis must be applied consistently, guaranteeing equal rights to third-country nationals.
There are some extremely important aspects which the programme should take into account: it is essential that we implement actions to prevent illegal immigration, actions against the counterfeiting of documents and essential actions in the field of consular cooperation.
The objective of establishing a common policy in this area is a great challenge and its success largely depends on the Union becoming an area of security and freedom.
In a few years, my country has gone from a country of emigration to a country receiving a large number of immigrants and at the same time is experiencing problems resulting from its status as an external border of the Union.
Although it is not an innovation - since it continues the previous Odysseus programme, with certain new approaches - the ARGO programme is a key element. An increase in appropriations is a sign that we are taking a serious approach to the effort we must make to ensure that the national administrations act homogeneously, applying best practices.
I agree with the approach of the rapporteur, Mr Oostlander, and I congratulate him, because his report contains proposals which improve the text and make it very clear that the Commission and Parliament must play a leading role in the implementation of the programme.
Mr President, much has been achieved in this field under Commissioner Vitorino, but there is still a very long way to go. It is therefore right and proper that the objectives of the current Presidency include making progress with the Tampere and Laeken commitments on asylum, immigration and border control policies. This requirement does not only stem from the present reality of immigration in the Union, but also from the citizens' desire for a genuine political Union.
Mr President, I greatly welcome the ARGO action programme. It is my firm conviction that it is only through greater cooperation between the authorities of individual States that the existing discrepancies in the application of Community regulations can be removed. Proof that the inequality of treatment in the Member States has to be done away with is provided above all by the great number of petitions addressed to Parliament. In recent years there have been 468 petitions alone on the subject of inequality of treatment in this area. It really is time to do more about this issue.
Another improvement in comparison with the present Odysseus programme is the explicit inclusion of the visa issue, another area that has seen the submission of numerous petitions.
The electronic exchange of data is of particular importance to cooperation across Europe, and I call for the creation of a common database for the whole of Europe, a database that must be accessible to the competent authorities in the Member States - if need be, to third countries as well - and also to the competent agencies of the European institutions. In this context, the protection of privacy and the confidentiality of information must be safeguarded unconditionally and to the fullest extent.
Alongside that, we must ensure that the authorities in the individual States provide information within an appropriate period of time when asked to do so by the Committee on Petitions. This obligation is the sole protection for the petitioner's legitimate expectations. Delays in passing on information, which have occurred up to now, cause petitioners unacceptable detriment, something which can, in my view, be prevented only by the Committee on Petitions being enabled, in cases of urgency, to bring negative conduct by the authorities to the public's notice. Bad publicity is no doubt something that every public body wants to avoid.
Mr President, Commissioner, ladies and gentlemen, what these reports and this action programme show is that the EU is on the right road, the road towards being a union of security, and is demonstrating that security begins at the border. If we want our internal borders to be open, our external borders need surveillance systems that work, and we also need compensatory elements along the lines of cross-border surveillance. That is underlined here with broad strokes of the pen.
It is for this purpose that we need the new ARGO action programme. This is not only because the money from Odysseus has been used up. It is also because it must be our objective to build up and create an equal level of security on all our external borders, including those we will have in the future, in order, on the one hand, to safeguard ourselves against illegal immigration, organisations that traffic in human beings, and international organised crime, and on the other, to have available to us opportunities for monitoring, assistance and legal immigration and also for preparation for the grant of asylum.
It seems to me particularly significant that such measures as the establishment of unitary standards for the use of information technology are highlighted, or that emphasis is laid on the fact that, at the end of the day, we are endeavouring to create common core training, that is, to achieve a common standard of training and qualifications. We should also be trying to tackle our future need for border security operations composed of experts from several Member States.
I consider it significant that - as formerly with Odysseus - the possibility is envisaged of the candidate countries also being able to participate in the programme, whereby we are guaranteeing that they will be optimally prepared for greater security in the greater European Union that we share.
Mr President, I would like to congratulate Mr Oostlander and Mr von Boetticher for their reports. I will concentrate my remarks on the Oostlander report and the ARGO system. We recognise that a common approach to immigration, to the question of visas and asylum and our external borders is essential. I do not believe the European Union is functioning properly if we do not have such a common approach. We are moving towards this, and we need to have a realistic and modern interpretation that recognises the situation in Europe and the rest of the world as it is, not one that pretends the situation is different or imagines it as we would like it to be.
I want to address Amendments Nos 41 and 42 to which Mr Oostlander referred and over which he and I have had discussions because these are very important. I am grateful to Mr Schmidt and Baroness Ludford of the Liberal group for tabling Amendment No 42 because this was the subject of a heated exchange in our committee and it was owing to a slight administrative difficulty that it fell one vote short of being passed in committee. The challenge of No 42, by comparison with No 41, was that Amendment No 42 talks about offering asylum and protection to people who are escaping from State and non-State persecution. It is the non-State persecution to which we must address our attention.
We can all think of countries where we do not like the regime and where people are escaping from being harassed, persecuted and attacked by the State, but here, however, we must consider the cases in which these people are escaping from non-State organisations or bodies.
I have given examples before about Afghanistan where the Taliban were not recognised as a State. If we did not include this, we would not have been accepting persecution by the Taliban as a reasonable reason for offering asylum to people. Then there are other countries around the World, Somalia for example - about which I am not an expert - where it is difficult to understand what is the State and what is not the State. There are also people fleeing from war-torn countries who need protection. We could have a long list of those countries.
So, there are many countries which are divided by forces of one faction or another, some State and some non-State. It may only be a few, but my group believes we should offer protection to them: that is why we will be supporting Amendment No 42, and I think that it should be voted on before Amendment No 41 because it is stronger and moves in a different direction. If, in Amendment No 41, the words 'and current practice' were to be removed, we would not have quite so much of a problem with supporting it because it says 'in accordance with the Geneva Convention' and there are few people in this Chamber who would be opposed to anything to do with the Geneva Convention, which we support.
Just a few words on enlargement. This poses a real challenge. We have to sort out the whole question of asylum, visas and immigration before enlargement takes place but we must not then use the question of enlargement to expect the applicant countries to have higher standards than we ourselves are adopting. Many applicant countries are doing very well and their economies and standards of living are approaching those of EU countries. Enlargement is not about building a new, more powerful, stronger external frontier. If we have a very successful European Union, we must not allow that to create a further division between us and the countries which will then be outside a new, enlarged Union of 25 or 27 States. It is about sharing responsibility, about making certain that people have opportunities and rights, and we will be supporting that.
Mr President, Commissioner, I wish to concentrate on the ARGO programme and begin by thanking Mr Oostlander for a good report. At the committee reading, a number of proposals went through which further strengthened the programme's common dimension.
Mr President, it cannot be emphasised enough how important it is for the EU to acquire a common approach when it comes to asylum issues. It is important, then, for the administrative routines to operate similarly everywhere. Those who try to come to Europe must be treated respectfully, humanely and equally. They must not be shunted like mere objects between the various Member States, as unfortunately often happens at present.
Events in recent years indicate very clearly the need for common programmes and common funding within the sphere of asylum. Just as other MEPs have stated, there is a need for education, the exchange of experiences and the development of common practice. The candidate countries, which will form the EU's new external borders, are also important in this context, of course.
Unfortunately - and this, I think, is something that deserves to be pointed out - the EU's refugee and asylum policy has in recent years been characterised mostly by directly opposite tendencies. The Member States have often acted short-sightedly and without proper consideration, with catastrophic human suffering as a consequence. Sometimes, the thought arises as to whether certain Member States have competed in setting aside humanitarianism and the rule of law.
As Mr Oostlander pointed out, the Group of the European Liberal, Democrat and Reform Party has tabled an amendment concerning a further definition of what precisely constitutes a refugee under the Geneva Convention. The latter certainly constitutes the mainstay of asylum and refugee policy, but it makes sense to adapt one's practice to changes in the real state of affairs. As Mr Evans pointed out, experience in recent years has shown that this is so. Refugees must be able to seek protection both from the State and from persecution in their own countries, and a further definition is therefore needed. We therefore propose such a definition, and we hope that this House can also accept our proposal.
Mr President, ladies and gentlemen, the ARGO programme is supposed to ensure that the EU's external borders continue to be secure against intruders. The model for this fortification of the EU's borders is Germany's system of bulkheads on its border with Poland. This strategy comprises well-trained police officers, high-tech apparatus, the efficient cooperation of the various authorities, and, to an increasing extent, the involvement of private security companies and informers among the population. I know you will think that crazy, but I will tell you what I think of it in a moment.
The ARGO programme is meant to ensure the establishment of the same level of fortification on the EU's new eastern border prior to removal of controls on the newly-created internal borders in accordance with the Schengen Agreement. It is no secret that apologists for a European policy of repression see this as the nucleus of a European border police force.
The action programme aims at the creation of effective bulwarks against the migration into the EU of unwanted refugees, who can scarcely find a way in without the help of smugglers. Greater sealing-off will - as is intended - lead to higher prices being charged in the market for this sort of assistance and make it more hazardous. All the stances taken up in favour of refugees but against people-traffickers are, at best hypocritical and at worst help to close off borders with fatal results. The planned amendments to the Convention implementing the Schengen Agreement are also in line with the ARGO programme's objectives. The re-armament of the police on the external borders is accompanied by ever more competences for the police in the interior.
Where, as in this case, it is cooperation by the repressive authorities that is at issue, it is interesting that the role played by borders is relegated to the background. In principle, the planned amendment of the Schengen Agreement envisages nothing other than to hand over more powers to foreign police officers in cases involving cross-border surveillance. In future, it will not only be suspects that will be under observation, but also their friends. The initiative is therefore pursuing the European government's objective of making a priority of the implementation of repressive security measures rather than the guaranteeing and securing of human rights and freedoms. Mr von Boetticher and the Commission thus furnish a further example of the folly of believing that security can be created by more repressive police action.
Both initiatives thus contribute to a development that directly leads from a neoliberal state characterised by competition to a police state bearing the stamp of authoritarianism and an obsession with security. They represent a further step on that road - the road that leads towards a European panopticon.
Mr President, a few comments on the Oostlander report. I too would like to thank the rapporteur, but I feel I have to express a few comments on the subject of the right to asylum, a humanitarian principle that no civilised person could fail to support but whose bounds must be very clearly set if we are to avoid the severe, real danger of it being used for the totally unacceptable purpose of facilitating the entry of illegal immigrants into European Union territory.
The document before us states that it aims to avoid asylum applicants being moved between States within the Union, but we harbour some doubts as to whether this can be achieved with minimal standards such as those contained in the proposal, considering, not least, the right accorded to the States to provide greater assistance for asylum applicants.
In this regard, I would like to point out two of the proposal's shortcomings. Firstly, recourse to the judicial authority is provided for in many cases for the concession or refusal of subsidies, housing, healthcare etc., and this means making an infinite number of people dependent on state welfare and binding the host State by law to providing facilities which, in many cases, it does not even provide for its own citizens. Secondly, application of the principle of the free movement of the applicant and their family will then clearly lead to asylum applicants having less chance of being granted asylum and being more likely to attempt to cover their tracks, with the number of untraceable illegal immigrants increasing as a result.
These are serious, practical problems. In effect, many rules treat the situation of the applicant as if this status had already been ascertained, for example by regulating access to longer-term activities such as professional training.
To sum up, the effect of the document needs to be modified so that it does not become a hindrance instead of being a directive providing practical, effective protection of people who have the right to asylum. This is what we fear, that it might become an obstacle to preventing illegal immigration, which is a serious, disturbing phenomenon.
Mr President, the proposal for the ARGO action programme falls short on crucial points. It is, though, to be welcomed that the proposal for Odysseus' successor programme allocates funds, among other things, to improving the training of officials, but what use is a programme of training, exchange and cooperation if no change is made to the overall conditions that have prevailed to date?
The situation cannot go on in which asylum seekers are turned back at the EU's external borders by the relevant border authorities, as they have been hitherto. The situation cannot go on in which they run the risk of going down a chain of deportation and ending up back in the country where they were persecuted. As the Commission proposal for a Council Directive laying down minimum standards for the reception of applicants for asylum in Member States envisaged, their applications for asylum must be examined by an independent authority in the Member State in question. Asylum seekers must be able to have recourse to the law when administrative decisions go against them. That is the least that we can expect of a state founded on the rule of laws such as our own.
Let us not forget that border officials can be as well-trained as you like, but all that good training is of no use if they are entrusted with tasks that cannot but overwhelm them, such as deciding on the welfare or otherwise of asylum seekers.
Mr President, cross-border surveillance is a strictly regulated procedure, which enables the police officers of one Member State who are keeping a suspect under surveillance, to continue their work, if necessary, by crossing a border into another Member State, having made a request to the latter for assistance.
The draft decision before us today on the proposal by Belgium, Spain and France improves this procedure, notably by adding to the list of offences which justify its use. The responsible committee of the European Parliament is also proposing to add terrorism to this list, which seems wise.
We are, however, somewhat perplexed by the parliamentary report. By tabling other proposals for amendments such as that seeking to extend the right of surveillance to some private locations or to allow police officers, in some cases, to bypass surveillance and arrest suspects, the committee responsible appears to be giving the impression that it wants to transform cross-border surveillance into the beginnings of a right to multilateral intervention within the framework of a Union that has no internal borders. This kind of move must obviously be rejected, Mr President, as it would, in time, cause confusion as regards responsibilities and the disadvantages would be far greater than any anticipated benefits.
Mr President, ladies and gentlemen, first of all, I would like to thank the two rapporteurs, Mr Oostlander and Mr von Boetticher, for their excellent reports.
The first proposal before us today is a proposal for a financing programme that aims to promote cooperation between the national administrations responsible for implementing Community rules under Articles 62 and 63 of the Treaty. The ARGO programme will supplement the legislative initiatives that have already been launched or are due to be launched on the basis of Articles 62 and 63 of the Treaty. I agree with Mrs Kaufmann in recognising that the programme must be examined along with the legislation, and I hope that we will be able to agree on legislation. However, we must also acknowledge that in areas such as these, European legislation and its transposal into national law are not enough to harmonise practices. A very important area is the practices that the national administrations follow when they are monitoring the external borders, issuing visas or examining asylum applications and immigration issues.
As several of you pointed out, the ARGO programme will replace the Odysseus programme. However, there are considerable differences between the two that need to be very clearly defined. First of all, ARGO is a programme for administrative cooperation. That is why it focuses in greatest detail on the national administrations and the services responsible for implementing Community legislation based on Articles 62 and 63 of the Treaty. It is wrong to claim that these are simply programmes for cooperation between police forces because, in the area of asylum and immigration, there are extremely important tasks which fall to the civilian administration services of the Member States.
In this case - and I must stress this, as it may be an issue on which Mr Oostlander and myself do not agree - the national administrations are the key players in this programme. Indeed, when we have reached agreement on legislation, the national administrations of the Member States will have primary responsibility for applying the European legislation. However, this programme does not rule out the national administrations which receive ARGO funding being able to delegate responsibilities for implementing the programmes in question to non-governmental organisations which propose implementing projects and programmes on the basis of the programme's objectives.
The legal basis of ARGO not only establishes general objectives, it also defines more precise objectives in each of the following areas: external borders, visas, asylum and emigration. ARGO envisages new forms of action such as the definition of better practices, techniques for collating, analysing and disseminating information and actions in third countries.
I would like to draw your attention to the fact that, as regards the monitoring of external borders, the Schengen acquis was split, within the framework of the European Union, with important aspects coming under the first pillar and also important aspects coming under the third pillar. Hence the difficulty in correctly distinguishing between the Community aspect and the intergovernmental cooperation aspect, a distinction that is necessary if we are to target them properly. In any case, I would like to thank Mr Oostlander for the support he has given to the Commission's proposal and to assure him that we can support, in spirit, many of the amendments that have been proposed, particularly those that seek to strengthen the role of the Community and those seeking to supplement or to strengthen the administrative cooperation objectives. Our priority is to ensure that the Council adopts the programme as soon as possible, so that the Commission can, this year even, launch the procedures necessary for the implementation of the programme and the proper implementation of the budget allocated for this year.
With regard to the second proposal, which relates to the amendment to Article 40 of the Convention implementing the Schengen Agreement, an amendment proposed by Belgium, Spain and France, its objective, as Mr von Boetticher points out, is to grant, under certain conditions, the police force of the Member States the right to continue to keep under discreet surveillance a person suspected of being involved in an extraditable offence if that suspect crosses a border. I hope that this stresses the improvement - which I believe is significant and practical - that this amendment represents for the work of the law enforcement services.
As the rapporteur has noted, cross-border observation is an instrument to maintain public order and safety which, with the removal of common borders between Schengen countries, will become extremely important. I would also like to stress that, whilst the proposed change will facilitate enquiries, it will not change the legal framework applying to them, since the national authorities will, of course, only be able to act within their own national legislation, as well as that provided for by the Schengen Convention. I am sorry, but we have a long way to go before we become a totalitarian State.
To sum up, the two initiatives and proposals before us and on which considerable work has been done by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs should enable a great deal of progress to be made in areas which I believe are crucial for the area of freedom, security and justice which is gradually taking shape.
The debate is closed.
The vote will be taken tomorrow at noon.
The next item is the report (A5-0081/2002) by Luís Marinho, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council regulation establishing the criteria and mechanisms for determining the Member State responsible for examining an asylum application lodged in one of the Member States by a third-country national (COM(2001) 447 - C5-0403/2001 - 2001/0182(CNS)).
Mr President, when someone knocks on Europe's door, fleeing violence, war or civil war, that person is a refugee under the terms of the Geneva Convention and is applying for asylum in the name of fundamental human rights. That person cannot, in all honesty, be told that he or she has got the wrong street or the wrong house and that it is not here but somewhere else, somewhere in another country, whose name someone will give them, if they insist and insist and if they ask...
It is to put an end to these and other situations that we frequently see in Europe that the Commission has drafted this timely proposal for a regulation, a type of road map for the right to asylum, which states, for each situation and specific case, who must provide an answer and where, which country must examine an application for asylum and, when all is said and done, what door will open to the anguish of a refugee who wants only to see someone with whom they can speak.
The very nature of the problem explains the scope of the initiative. We will not be resolving the entire asylum issue, but we are certainly taking a step forwards. As rapporteur, I take pride in having done everything I could - and my conscience is, therefore, clear - to ensure that this initiative would be approved, supporting the Commission in the fight that it will still have to engage in with some Member States. Not many, I hope. I therefore wish to thank the Members of this House and my colleagues in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and most particularly and with great feeling, Mrs Eva Klamt, the draftsman, without whose effort and understanding it would have been extremely difficult for us today to hope for the approval of this Commission initiative. Thank you very much, Mrs Klamt.
The fact is, Mr President, that we have been lawlessly adrift in a sea of good intentions. There have certainly been laws, ratified by those countries that want to, and which apply in some places and not in others; some doors open and others close, and it is this murky area in which a little law is mixed up with no law at all that gives rise to dubious dealings, tricks, skilful manoeuvres and escape from the authorities. And this is how illegal immigration and the organised networks start, with the growth of mafias and crime, involvement in which is inexcusable but which is only possible because States, consisting of well-intentioned individuals, have never agreed on minimum standards for actually making one State responsible for examining an asylum application.
The Commission proposal is a brave one. First of all, it guarantees that an application will actually be examined; it will prevent the confusion caused by multiple applications and refugees being left in limbo, and subjects these laws to its own vigilance and to monitoring by the Court of Justice. Basically, it is grounded in the principle that each Member State is responsible for the illegal entry or stay of a candidate for the right to asylum in its territory, thereby forcing each State to improve its mechanisms for combating illegal immigration. This responsibility, based on objective facts, can only be overridden by additional criteria concerning the importance attached to family group unity. Consequently, minors accompany the asylum application of the adult and unaccompanied minors are transferred, according to the wording that I propose, to a State where they have any relative willing and able to look after them. Similarly, entry or residence criteria can be dispensed with in order to guarantee the unity of the family group when one member has already applied for asylum in a given Member State.
Finally, Mr President, what we are looking at in the initial proposal and in the feasible amendments, and whatever the result of the vote on these may be, is the broadest possible concept of the family: it covers marriage and de facto unions, where the law of any State recognises such arrangements. This would eliminate discrimination on the grounds of gender, recognising a family link for elderly relatives and minors and extending it to other children and other relatives where it can be proved that they lived with or were dependent on a successful applicant in the country of origin. And also, for humanitarian reasons to do with health or other matters, the asylum applicant can, according to the wording approved in my report, go to any relative as long as the State in which the application is made accepts this.
Mr President, the important thing is to ensure that the application for asylum and the refugee who makes this application are given an answer and that the European legal system serves the rights of applicants and Member States' obligations and prevents a lack of legislation leading to an upsurge in racism and xenophobia. This initiative ensures that we will meet these three objectives and, therefore, I believe that it will be endorsed.
Mr President, I would like to start by congratulating the rapporteur. Next, I would like to point out, in a spirit of realism, that the Member States have often chosen to forget a very simple but obvious fact: that throughout history, no matter what the geographical circumstances, no barrier has been able to prevent people in search of refuge finding a way to cross the border or the barrier itself. I feel, however, that this report does justice to the problem and seeks, first and foremost, to find a sufficiently sound solution, not least with a view to finding a better alternative to the Dublin Convention itself. This is therefore an important contribution which will undeniably improve on the regulation.
I have to say that, with regard to the current situation, the report seeks to find a balance between two conflicting requirements: on the one hand, it attempts to prevent abuse of asylum procedures and, on the other, it attempts to provide effective access to the procedures for determining the refugee status of those who genuinely need it. At the same time, there are new criteria and new derogations that we welcome, aimed particularly at preserving family group unity in one Member State. The same applies to the responsibility placed on a Member State which does not take effective action against the illegal presence of third-country citizens on its territory, making liability equivalent to that of a Member State which fails to control its borders properly.
We therefore feel that the Council must introduce a 'fair and efficient' asylum procedure and a 'clear and workable' method including these new provisions on the criteria and mechanisms for determining the Member State responsible for examining an asylum application.
Lastly, we welcome, in particular, the fact that Article 27 of the regulation, Mr President, bans any discrimination based on sex, race, skin colour or even age, a criterion whose introduction we feel to be necessary and particularly progressive.
Mr President, ladies and gentlemen, I wish to thank the Commission for their balanced and pragmatic proposal and Mr Marinho for his report and for his willingness to cooperate in a constructive manner. The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs adopted this report by a large majority and thereby confirmed the rapporteur in his views. The Commission proposal represents a perceptible advance on the Dublin Convention and is thus an important step towards the establishment of a common European asylum system.
The most important innovations are:
Firstly, the emphasis laid on the responsibility of the individual Member States when such Member States permit persons who have entered them illegally to remain in their national territory.
Secondly, the adaptation of the procedural time limits to the time limits for the granting and revocation of refugee status, ensuring that applications for asylum can be processed speedily.
Thirdly, the introduction of provisions aimed at maintaining the unity of the asylum seeker's family.
The procedures for determining which Member State is responsible are also intended to serve the purpose of sharing burdens fairly. The making of the application in a specified Member State must not, therefore, create a fait accompli; that is, it must not determine responsibility. This requirement is taken into account by the measures intended to simplify procedures and simultaneously speed them up, while maintaining the principle of responsibility, as does the planned less onerous burden of proof when determining which Member State is responsible.
It was thanks to a compromise with the rapporteur that we in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs were able to adopt a report that disregarded impractical and unacceptable amendments. This opens up the possibility of the Commission, Parliament and the Council finding together a rational way of deciding on the responsibility of Member States in asylum matters. The excluded amendments, which envisaged a widening of the family circle and the deletion of essential parts of the Regulation, were now reintroduced. The Group of the European People's Party (Christian Democrats) and European Democrats rejects these amendments, particularly as regards their indiscriminate extension of the family circle, which would include, for example, dependant family members outside the nuclear family.
In the same way, when we vote tomorrow, we should give a clear rebuff to the idea of deleting essential parts of the Regulation. Let me repeat: the Commission proposal is realistic and balanced. It offers an array of improvements in comparison with the Dublin Convention. There are no grounds for trying to recast this draft in a form that will, at the end of the day, benefit neither the applicants for asylum nor the Member States. Thank you for your cooperation.
Mr President, I would firstly like to congratulate the rapporteur on the content of his report and the way in which he has worked and established a dialogue with other groups in the House, which I believe has been positive, and I would also like to congratulate the Commission on its initial proposal.
We must remember that we are saying to refugees that only one country of the European Union is going to consider their application for asylum. This is equivalent to saying that fourteen of the fifteen European countries are not going to appear on the relatively short list of democratic and prosperous countries in which a persecuted citizen can legitimately request asylum.
I believe that this gives the countries of the EU and the Union itself the serious responsibility to offer, in exchange, firm guarantees of security to these people in various respects, which must take the form of respect for them and their families, the rapid adoption of a decision which is favourable to asylum seekers, the prohibition of all forms of discrimination and guaranteed access to justice for those people, with a view to referring that decision to the State responsible in order that their case may be re-examined.
I also believe that this proposal is a necessary step, which requires others in order to make full sense. I believe that we can state that this House must support this proposal so that progress can be made in the direction indicated previously. We can see that the European Council has problems making progress with this harmonised and European asylum policy and that it finds it difficult to take these steps and I believe it is very important that tomorrow this House gives strong support to the proposal in the way I have indicated so that, amongst all of us, we can urge the Council to assume the responsibility it accepted in Tampere.
Therefore, as the rapporteur has said, my group and I are going to ask for this report to be approved with the amendments which have already been approved in committee and with a few of those that will be tabled in plenary.
Mr President, Commissioner, last week I visited Bosnia and Herzegovina and the Republika Serbska. Ladies and gentlemen, it is only ten years since the atrocious killing and massacring of innocent people was begun in the middle of a Europe which we had all promised would never again see mass graves containing desecrated corpses. That was not to be the case. Mass graves are being found today and the remains of corpses identified. I myself saw the remains of 500 people laid out in a line in industrial premises.
Mr President, never before have the EU's shortcomings been more evident. When the refugees began streaming in, the EU acted slowly and was completely powerless to act. What was lacking was a common approach. Mr Marinho's report, like the Commission's proposal, is therefore extremely important. I want to praise the rapporteur for the work he has put in and for the sensitivity he has shown.
We in the Group of the European Liberal, Democrat and Reform Party accept the basic principle contained in the proposal, relating to the way in which asylum seekers are to be regarded, how the issue is to be dealt with and what exceptions there are. However, we wish to make the rules more predictable and to increase the consideration given to the wishes of the individual. A number of the proposals were also very properly accepted by the committee.
Allow me to mention a number of important points. Increased account must be taken of individual wishes concerning the country of asylum. These are people we are dealing with! The rules determining which country is responsible must be characterised by the rule of law and by predictability. In the case of an asylum seeker who is still a minor, a person other than a relative and who has close links with the minor must be able to obtain custody of the child if it is in the latter's interests. The country of asylum responsible can therefore be decided in terms of such factors. It must be possible for asylum seekers who have family members in a particular Member State to have their applications examined in that country.
Appeals concerning which country is responsible for examining the application must have a delaying effect so that asylum seekers are not moved to another Member State during the waiting period. It must only be possible to release personal data concerning asylum seekers to the Member States concerned and not to all the Member States, as proposed by the Commission.
Allow me to highlight especially Amendment No 12, which Mrs Klamt also touched upon. It is our view that partners and cohabitees, irrespective of gender, should be counted as family members in Member States which treat unmarried and married couples equally. The Commission is unclear about this point, and clarification is needed in this area. It is my hope that the House will be able to support this proposal tomorrow.
In conclusion, I want to put a direct question to Commissioner Vitorino. In my view, the type of abuses that go on at Sangatte near the Channel Tunnel, with people shunted about and responsibility divided between different Member States, should be rendered impossible by the proposal you have produced. What are you doing to ensure right now that there can be no repetition of the events at Sangatte? What are you doing, in conjunction with London and Paris, to ensure that this proposal can become a reality straight away?
Mr President, part of the answer to that last question would be that, if there was a legal method of entering the UK to claim asylum, a lot of the problems would be solved at Sangatte. In dealing with the Marinho report before us, however, my group has criticised the Dublin Convention for a very long time for a number of reasons, not least because to us it mixes immigration controls with the claiming of asylum, and the two things are not necessarily the same at all.
We are well aware that people choose a particular Member State as their country of destination for a large number of reasons. It may be a country they have heard of. They might have family links there. There may already be a considerable community of people from their own region in the area. The country might have a reputation for dealing fairly with asylum seekers rather than treating them as potential criminals and keeping them restricted. It might offer work opportunities. It might be because of former colonial ties. There might be a language link. There are all sorts of reasons.
There is extensive research showing that asylum seekers settle better, enjoy better mental health, acquire the language of the country of residence more quickly - especially the children - if a number of the above conditions apply. But we know that asylum seekers generally want to contribute to the societies that admit them and do not want to feel like unwanted jetsam condemned to live on charity and tolerance. Positive motivation, then, is extremely important to a successful asylum policy.
For us, Dublin seemed to be based on the premise that the first 'safe' country was good enough. It was also based on the premise that the government then had a duty to deal with those asylum seekers and effectively keep them there. We know that there have been all sorts of problems, both administratively and in terms of human rights, as a result of the Dublin Convention.
The new proposals at least recognise the importance of the family, even if the criteria for definition of 'family', does not go far enough; my group has tabled amendments because we do not believe that the nuclear family is the only viable model. However, the proposals are still based on the premise that a Member State is somehow answerable to all other Member States for their failures to control entry and borders. Not surprisingly, countries with extensive sea or land borders close to countries of origin will be the major points of entry and are thus expected to bear the major responsibility for asylum seekers, bailed out presumably by the refugee fund.
My group does not agree with this approach which is why we have tabled amendments designed to de-link immigration controls from dealing with asylum applications. If we are really fulfilling the duty that Mrs Terrón i Cusí spoke of and we are creating a high-standard, effective and fair common asylum policy - which sometimes I doubt - then the positive factors determining the country where the application is lodged can only act in an additional positive way. If we are not creating that, then people should have the right to choose where they seek asylum.
Mr President, Commissioner, I welcome the Commission proposals and support the rapporteur and the report as it was voted on in the committee. However, I find the amendments tabled by the Greens and others absolutely unacceptable and counterproductive. If accepted, they would bring about the rejection of the whole report, and so I hope that it will be the original report that will be supported, with the Commission proposals.
I will also tell you why in a few points: You Greens want to extend the concept of the family as far as it will go, far beyond the nuclear family and to the point of including de facto family members and friends. By doing this, you will only promote immigration. What this is about is help for refugees.
You also want to introduce options for applicants for asylum, so that they will be able, as it were, to decide for themselves in which Member State the procedure is to be dealt with. By this, you are offending against the principle that the first Member State with which the application is lodged is to be responsible for examining it and the principle that burdens should be shared, something that we can achieve indirectly, and you would end up exacerbating the situation in countries which are, in any case, already struggling with the greatest integration problems. You also want to do away with the instruments provided by the Commission and the rapporteur to combat abuses in situations involving false or invalid documents, expired visas and so on. In doing that, you would not only be accepting abuses, but even promoting them and, with that, promoting non-compliance with existing legal standards. Under no circumstances could we accept that.
If, in addition to that, you make all appeals have suspensive effect, you would thereby be hindering speedy and sure decisions and good solutions. In this House, as in the committee, I can definitely tell you once again that we in the Group of the European People's Party (Christian Democrats) and European Democrats support the Commission proposals and those made by the rapporteur. If, though, your amendments get a majority, or if even just one of them does, we intend to vote down the whole report.
Mr President, I wish first to pay tribute to the work put in by our rapporteur, who has made very great efforts to live up to the ideal of optimising the EU's asylum policy. His guiding concern was, unmistakably, the creation of an area of freedom, security and justice. He has taken very seriously the task enshrined in the Treaty of Amsterdam. I only hope that we will all do likewise.
I think it right to speak at length about the Member States' responsibility in receiving applications for asylum and about which Member State should process them. All this not only benefits the EU's citizens, but also the refugees, who then know exactly where they stand. The increased threat of terror and the general rise in movements of refugees worldwide mean that we must at last give people a clear picture of what possibilities there are for them in the European Union. It is therefore right that we should give careful thought in this draft Regulation to what is meant by families joining their head, and make this quite clear.
It is also very much the right thing to help bring families together, and it is important that this should be done. Both these things contribute to a coherent policy on asylum. We want every State to have the right to act in accordance with its national legislation, but this is not meant to stop anyone learning from other Member States. We want to share in granting asylum and preventing abuses. Not everything has to be the same from one State to another; we should be learning from one another how to protect refugees and how abuses can be prevented.
Another reason for us now to be discussing the apportionment of responsibilities among Member States is that the first candidates for accession will be joining the EU in the foreseeable future. One thing is clear, namely that the EU must, as far as possible, have its policies on internal affairs, asylum, and immigration well in hand before the new members join. We cannot face the new members with an incomplete asylum policy. Much in the accession process will be difficult enough for them. It is now, even before the first new States join us, that we need to create rules across the EU on precisely what Member States' responsibilities are towards refugees.
If we manage to get all the Member States to adhere to common rules, our work on this report will have given the project of an enlarged European Union and a common judicial area greater certainty and more success. This proposal for a Council regulation gives us the chance to evaluate our experience of the Dublin Convention and let it have an influence on new legislation. I hope we will all succeed in doing that.
Mr President, it is certainly necessary to improve the workings of the Dublin Convention and to transpose it into European Community law, with European Court and Parliament oversight. We must stop the problem of refugees 'in orbit'. Asylum seekers are not parcels to be passed around: they are real human beings who may or may not be entitled to humanitarian protection but, in any case, need to be treated with respect and dignity. Most will be exhausted, many disorientated, frightened or frail.
It bears repeating time after time that the chief responsibilities of Member States are to process asylum claims expeditiously, to rapidly integrate those who are accepted and to remove those who are not. This does not mean cutting corners since cases decided sloppily or unfairly risk taking longer in the end because of appeals. This is not, in turn, to challenge the right of claimants to make appeals. One of my group's amendments would make appeals have suspensive effect. If they do not, and the claimant is transferred, they will not be able to keep in contact with the procedure or their lawyer, which is unfair.
My Group also aims to further strengthen the provisions on family unity. One of our amendments would give greater rights of reunion to unmarried, including same-sex, couples. We are also sympathetic to the amendment from the Green Group, although I fear that this has less chance than ours. There must be further progress by a convergence of family law developments at national level, and EU immigration and free movement rules, in recognising unmarried partners as family, especially, but not only, those in registered partnerships. I very much hope the Socialist Group will support the very reasonable ELDR position.
I understand the motivation of those wanting individual choice of the applicant to be the determinant of where an asylum claim is processed, rather than the State responsible for entry. But, alas, it cannot be feasible until there is a fully functioning common asylum and immigration system in which there are no artificial distortions influencing that choice.
It also confuses asylum with immigration. The asylum system is based on urgently needing protection. If it is determined exclusively by choice of destination, we risk ultimately undermining its integrity.
This new proposal has a clause which would oblige a Member State to take responsibility where it had knowingly tolerated people illegally on its territory for at least two months. This would cover the Sangatte Centre near Calais. I urge the French Government to recognise the logic and imperative of this, though I understand they are resisting it in the Council. We are going to have to face up sooner rather than later to the need to have an immigration route as well as an asylum route into the EU, as well as tackling the traffickers. But the situation at Sangatte cannot be allowed to fester. The Centre cannot be closed: that would be inhumane and just displace the problem. But it is disruptive and dangerous and the UK needs to recognise that this is its problem too. There must be a bilateral solution, urgently required, supported by the new Dublin II but reached through pragmatic bilateral agreement.
Mr President, we must be aware that this is a proposal for a directive which only establishes minimum application criteria. That means that its greatest merit is certainly the great flexibility it gives the Member States in allowing them to apply part of their national legislation and part of the Community legislation. However, it could be said that this directive is a case of shutting the door after the horse has bolted. In many countries, particularly Italy, indeed, this type of action has been in use for a long time now in the face of what is in fact a genuine immigration crisis.
In this regard, I feel that, once again in a debate of this kind, not everyone has a clear understanding of the distinction between the three types of asylum application and therefore between the persons lodging the applications: in actual fact, there are political exiles, refugees fleeing emergency situations and the usual immigrants seeking work. Clearly, these are three very different cases and the solutions needed to regulate these situations will therefore also be very different.
This directive also refers to ARGO and Odysseus: two programmes, father and son, with the same goal, programmes which combine - successfully I am glad to say - legality with a rigorous approach.
I have heard some decidedly excessive views expressed in this debate. Someone even went so far as to say that we could move towards a police state. Quite frankly, this is not so: I heard no such fear was expressed in the debate before that. However, it must be said that if a rigorous approach means not a police state but, first and foremost, a guarantee of the proper implementation of procedures for granting asylum; if being rigorous means first and foremost distinguishing between irregular immigrants and illegal immigrants and criminals, distinguishing between honest immigrants and drug smugglers and slave traders, well then, if this is the case, I welcome the rigorous approach, a carefully considered rigorous approach; not least because the well-meaning people have nothing to fear from us being rigorous and asylum seekers will receive only a welcome, understanding and help.
Mr President, Commissioner, ladies and gentlemen, the issue of asylum has come to occupy a prominent place on the political agenda of the European Union and of its Member States, especially following the entry into force of the Treaty of Amsterdam, which conferred new competences on the Community, opening up new possibilities for action on a European scale. The proposal that we are debating here today is part of the dynamic of establishing a common European asylum system based on the full and broad application of the Geneva Convention, which is intended to create a clear, more simple and workable method, for determining which State is responsible for examining an application for asylum submitted in a Member State by a third-country national in the context of an asylum process that is intended to be fair and effective.
The proposal lays down innovative provisions that are designed to end a process that has proven to be extremely slow, by stipulating shorter deadlines for procedures and making them more effective by improving cooperation between Member States, attempting in this way to create a system that is fair and humane for asylum seekers, which is of the utmost importance, not only for asylum seekers but also for the Member States themselves. Also by creating a uniform set of regulations, directly applicable throughout the European Union, thereby guaranteeing that each and every request for asylum is actually examined, and at the same time preventing multiple applications being made in a number of States.
I welcome the efforts made by the rapporteur, Luís Marinho and by Eva Klamt, who have sought to produce a text that is balanced and which fulfils the stated objective. What is needed now is for us all to work together to prevent woolly amendments being adopted that could negate the balance of the text reached in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
Mr President, it is very easy to feel powerless faced with the asylum situation we have in Europe. It is easy to feel powerless faced with the fact that so many people need this protection, but also faced with the inability we have in many quarters to integrate asylum seekers and immigrants into our Member States.
That is a very important question, and I therefore wish to begin by thanking my colleague, Mr Marinho, for all the work he has put into this report. I also wish, of course, to thank the Commission for its proposal. I want to emphasise what Mr Marinho said about how important it is for the Member States to take this issue seriously now and to exchange words for action.
The proposal concerning responsibility for asylum applications is a small, but very important, step in developing a common asylum policy in the EU. In spite of the Schengen Agreement and the removal of borders within this area, there are big differences between the Member States when it comes to the ways in which refugees are received and to asylum seekers' ability to obtain residence documents. It is therefore especially important to asylum seekers themselves that there should be a shared approach to receiving refugees and to processing applications. It is therefore gratifying that the EU can now go a step further than the Dublin Convention did. Shorter processing times reduce the risk of lengthy waiting periods, with all that these entail in terms of uncertainty for asylum seekers.
The proposals for strengthening the rights of children when it comes to their own families are especially important. Children who are left alone to flee from war and oppression must receive all the support we can give them. An important contribution to this is the extended concept of the family which we now have the opportunity to take a decision on.
Finally, I want to point out that it is important that we have respect for the choices people make as to their family circumstances so that, in this area too, we try to put different forms of partnership and cohabiting on an equal footing.
Mr President, it is important that the excellent Dublin Convention, which is the basis of the proposal for a regulation, should be updated so that it corresponds with the Treaty of Amsterdam. There may, however, be a danger that we will not be improving the situation, but destroying what has been achieved. There have to be clear rules regarding which Member State is responsible for examining any given asylum application. When dealing with applications it is important that the deadline is as short as possible. The more efficient the European system is, the better for all concerned. It is not right that genuine asylum seekers should have to wait around for a long time for their applications to be dealt with solely on account of bureaucracy. Member States must be able to handle applications for asylum and requests for reception more efficiently. One month is the absolute maximum in humane terms.
The custody of minors is not always a straightforward matter if the biological parents are unable to take charge themselves. It is not necessarily a good thing for the child either if just any relative can volunteer to take charge of him or her. This could also aid unlawful entry and thus also jeopardise the interests of genuine asylum seekers. The concept of custody must be clearly defined. There are great differences between the south and the north regarding the notion of family. What is the nuclear family? Is it the parents and children, or all possible relatives extending as far as second cousins? The debate on the directive on family unity is still continuing; it is therefore unreasonable to define what constitutes a family separately in each directive. The directive on family unity must be swiftly implemented.
Mr President, ladies and gentlemen, the proposal for a regulation to replace the Dublin Convention with an instrument of Community law is, as laid down by Article 63 of the Treaty, part of a series of measures requested at Tampere and which includes, in addition to this regulation, three proposals for directives on, respectively, common minimum standards on asylum procedures, common minimum conditions on the reception of asylum seekers, and the admission criteria to refugee status or on subsidiary forms of protection and the content of the refugee status. Before these proposals were drawn up, broad consultation was carried out, on the basis of the working document issued by the Commission services, in conjunction with the Member States, the United Nations High Commissioner for Refugees and non-governmental organisations. Thanks to the excellent work of the rapporteur, Mr Marinho, whom I would like to congratulate, the European Parliament will also contribute to this dossier.
It is true that if we worked within the framework of a single, fully harmonised asylum system, the most practical solution would perhaps be to recognise the responsibility of the State in which the application was made. However, we do not have this single system. We are currently working within a framework where harmonisation is based on common minimum standards. We must acknowledge the fact that since harmonisation is, at present, very limited, the most practical and most effective solution is to accept that the State responsible for the entry of refugees onto the European Union's territory must be the State which has the final say on the asylum application, and this must be done in a spirit of solidarity and loyal cooperation. The Commission's proposal is therefore based on the same principle as the Dublin Convention. The responsibility for examining an asylum application lies with the Member State which played the greatest part in the applicant's entry into or residence on the territory of the European Union, subject to exceptions designed to protect family group unity.
We must acknowledge, however, that the Dublin Convention has not had the effects that we anticipated. We must take on board the lessons of the past. That is why the proposal includes a number of innovations, such as new provisions emphasising each Member State's responsibility vis-à-vis all its partners in the Union when it allows illegal residents to remain on its territory; much shorter procedural deadlines to ensure that applications for asylum are processed rapidly in the interests of genuine asylum seekers, and so that applicants will not have to wait too long before they receive a decision on their asylum application; extended deadlines for implementing transfers of those concerned to the Member State responsible so as to allow for the practical difficulties arising in connection with such transfers and new provisions aimed at preserving the unity of asylum seekers' families, in so far as this is compatible with the other objectives of asylum and immigration policy.
In answer to Mr Olle Schmidt's question, first of all, this allows for the existence of clear rules on the responsibility of the Member State; secondly, it gives clarification, which has been added to our proposal, on the standard of proof required for determining the State responsible, and finally, it stipulates rules on the subsidiary responsibility of the State which is negligent.
The Commission is aware that no system used for determining responsibility in asylum matters can claim to be perfect. As Mrs Sbarbati points out in her report for the Committee on Petitions, we have attempted to find a balance, which is fairly difficult, I admit, between, firstly, the legitimate interests of the Member States in combating the phenomenon of 'asylum shopping' and the same individual submitting multiple applications in order to remain on European Union territory for as long as possible and, secondly, the interests of asylum applicants to have their application examined within reasonable time limits and so that they are not kept apart from their family members for lengthy periods, when there is no real reason why their application should not be examined in the same Member State.
The Commission is able to accept the amendments which were proposed by the rapporteur and which, in our view, improve the text. They also make the Commission's intentions behind this text more effective. It will come as no surprise, I am sure, when I say that the Commission is not in favour of the amendments that were inspired by another logic, which, however respectable, mar the proposal and contradict the Commission's clear intention to draft a practical, reasonable, effective text in the shortest time span possible.
The debate is closed.
The vote will be taken tomorrow at noon.
Thank you very much, Mr Di Lello Finuoli. I have taken note of your comment.